Exhibit 10.1

275 SACRAMENTO STREET

OFFICE LEASE

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between VNO PATSON SACRAMENTO LP, a Delaware limited partnership (“Landlord”),
and OPENTV, INC., a Delaware corporation (“Tenant”).

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE    DESCRIPTION 1.    Date:    May 27, 2009 2.    Premises
(Article 1):      

2.1    Building:

   That certain eight (8) story mixed use office/retail building located at 275
Sacramento Street, San Francisco, California, containing approximately 60,458
rentable square feet of space.   

2.2    Premises:

   Approximately 42,565 rentable square feet of space constituting the entirety
of the rentable space on floors four (4) through seven (7) of the Building and
commonly known as Suite 600, as further set forth in Exhibit A to the Office
Lease. 3.    Lease Term (Article 2):      

3.1    Length of Term:

   Five (5) years.   

3.2    Lease Commencement Date:

   February 1, 2010.   

3.3    Lease Expiration Date:

   January 31, 2015. 4.    Base Rent (Article 3):   

 

Period During Lease Term

   Annualized Base
Rent     Monthly Installment
of Base Rent    Annualized Base
Rent per Rentable
Square Foot  

February 1, 2010 – January 31, 2011

   $ 1,809,012.50 *    $ 150,751.04    $ 42.50 * 

February 1, 2011 – January 31, 2012

   $ 1,851,577.50      $ 154,298.13    $ 43.50   

February 1, 2012 – January 31, 2013

   $ 1,894,142.50      $ 157,845.21    $ 44.50   

February 1, 2013 – January 31, 2014

   $ 1,936,707.50      $ 161,392.29    $ 45.50   



--------------------------------------------------------------------------------

February 1, 2014 – January 31, 2015

   $ 1,979,272.50    $ 164,939.38    $ 46.50

 

  * The Base Rent payable by Tenant pursuant to the terms of this Lease shall be
subject to the terms of Section 3.2 of this Lease, below.

 

5.    Base Year (Article 4):    Calendar year 2010. 6.    Tenant’s Share
(Article 4):    70.4042%. 7.    Permitted Use (Article 5):    General office
use, including broadcasting and research, kitchen and dining area, and other
related office uses consistent with Tenant’s business to the extent the same
comply with applicable laws and zoning and are consistent with the character of
the Building as a first-class office building located in the financial district
area of San Francisco. 8.    Letter of Credit (Article 21):    $250,000.00. 9.
   Parking (Article 28):    Fifteen (15) parking spaces. 10.    Address of
Tenant (Section 29.18):   

OpenTV, Inc.

275 Sacramento Street, Suite 600

San Francisco, California 94111

Attention: Corporate Real Estate

11.    Address of Landlord (Section 29.18):    See Section 29.18 of the Lease.
12.    Broker(s) (Section 29.24):   

Mr. Angus Scott and Mr. Steven Anderson

The CAC Group

255 California Street, Suite 200

San Francisco, California 94111

     

and

 

Mr. Ken Sproul

Cresa Partners

475 Sansome Street, Suite 510

San Francisco, California 94111

13.    Guarantor(s) (Section 29.33):   

OpenTV Corp., a company incorporated in the British Virgin Islands;

OpenTV US Holdings, Inc., a Delaware corporation; and

OpenTV US Investments, Inc., a Delaware corporation

14.    Tenant Improvement Allowance (Exhibit B):    $319,237.50 (i.e., $7.50 per
rentable square foot of the Premises).

 

-2-



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1 Premises, Building, Project and Common Areas.

1.1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
“Premises”). The outline of the Premises is set forth in Exhibit A attached
hereto. The parties hereto agree that the lease of the Premises is upon and
subject to the terms, covenants and conditions herein set forth, and Tenant
covenants as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance. The parties hereto hereby acknowledge that the purpose of Exhibit A
is to show the approximate location of the Premises in the “Building,” as that
term is defined in Section 1.1.2, below, only, and such Exhibit is not meant to
constitute an agreement, representation or warranty as to the construction of
the Premises, the precise area thereof or the specific location of the “Common
Areas,” as that term is defined in Section 1.1.3, below, or the elements thereof
or of the accessways to the Premises or the “Project,” as that term is defined
in Section 1.1.2, below. Tenant hereby acknowledges that Tenant is presently
occupying the Premises pursuant to that certain Lease Agreement, dated as of
March 7, 2003, by and between 340 Pine Street Inc., predecessor-in-interest to
Landlord, and Tenant (the “Existing Lease”), which Existing Lease is scheduled
to expire on January 31, 2010. Therefore, except as specifically set forth in
this Lease and in the Tenant Work Letter attached hereto as Exhibit B (the
“Tenant Work Letter”), Tenant shall, on and after the Lease Commencement Date,
continue to accept the Premises in its presently existing “as-is” condition and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises. Tenant also acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant’s business, except as specifically set forth in this Lease and the Tenant
Work Letter.

1.1.2 The Building and The Project. The Premises are a part of the building set
forth in Section 2.1 of the Summary (the “Building”). The term “Project,” as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, and
(iii) at Landlord’s discretion, any additional real property, areas, land,
buildings or other improvements added thereto outside of the Project.

1.1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, which shall include the Building lobby on
the first floor, together with such other portions of the Project designated by
Landlord, in its discretion, including certain areas designated for the
exclusive use of certain tenants, or to be shared by Landlord and certain
tenants, are collectively referred to herein as the “Common Areas”). The Common
Areas shall consist of the “Project Common Areas” and the “Building Common
Areas.” The term “Project Common Areas,” as used in this Lease, shall mean the
portion of the Project designated as such by Landlord. The term “Building Common
Areas,” as used in this Lease, shall mean the portions of the Common Areas
located within the Building designated as such by Landlord. The manner in which
the Common Areas are maintained and operated shall be at the sole discretion of
Landlord and the use thereof shall be subject to such rules, regulations and
restrictions as Landlord may make from time to time. Landlord reserves the right
to close temporarily, make alterations or additions to, or change the location
of elements of the Project and the Common Areas.

1.1.4 Seventh-Floor Roof Deck.

1.1.4.1 Deck Area. Subject to the terms and conditions of this Lease, Tenant
shall have the exclusive right to use the roof deck area adjacent to the
seventh-floor (the “Deck Area”), as further set forth on Exhibit A-1, attached
hereto. Tenant shall, at Tenant’s own expense, pursuant to the terms of Article
7 of this Lease, keep the Deck Area, including all improvements, fixtures and
furnishings therein, in good order, repair and condition at all times during the
Lease Term. Tenant shall not be charged any Base Rent for the use of such Deck
Area, nor shall such Deck Area be included in Tenant’s Share or the “rentable
square footage” of the Premises. However,

 

(1)



--------------------------------------------------------------------------------

notwithstanding the foregoing, Tenant’s insurance policies required to be
carried by Tenant pursuant to Article 10 of this Lease shall cover Tenant’s use
of the Deck Area and the waiver and indemnification obligations of Tenant set
forth in Section 10.1 of the Lease shall apply to the Deck Area as though the
Deck Area was part of the Premises. In the event that the insurance carried by
Tenant in accordance with the terms of Section 10.3.1 of this Lease would not
cover a particular event, activity or other use of the Deck Area by Tenant,
Tenant, at Tenant’s sole cost and expense, shall procure additional reasonable
liability insurance as reasonably required to cover such event, activity or use
to the levels required with respect to the Premises by such Section 10.3.1.

1.1.4.2 Deck Area Furniture. Notwithstanding anything to the contrary on this
Lease, (i) Tenant shall comply with the CC&Rs,” as that term is defined in
Section 5.2 of this Lease, below, and with all “Applicable Laws,” as that term
is defined in Article 24 of this Lease, below, applicable to such Deck Area,
Tenant’s use of the Deck Area, and any furniture, fixtures or equipment located
on the Deck Area (the “Deck Area Furniture”), (ii) Tenant, at Tenant’s sole cost
and expense, shall keep the Deck Area Furniture in good and clean condition and
repair throughout the Lease Term, reasonable wear and tear excepted, (iii) any
such Deck Area Furniture shall be subject to the prior approval of Landlord,
which approval shall not be unreasonably withheld, conditioned, or delayed,
(iv) Landlord may require, as a condition of its approval, that certain of the
Deck Area Furniture be reasonably secured to the Deck Area in order to prevent
the same from be blown off the Deck Area, and (v) Tenant shall remove the Deck
Area Furniture upon the expiration or earlier termination of this Lease, and
shall repair any damage to the Building caused by the installation or removal of
such Deck Area Furniture.

1.1.4.3 Special Events. Notwithstanding any contrary provision contained in this
Lease, any use of the Deck Area which may materially interfere with other tenant
of the Building (including, without limitation, an event which includes the
playing of amplified music) (a “Special Event”) shall be subject to Landlord’s
prior approval. Any such Special Event shall be subject to the terms and
conditions of this Lease, and in compliance with all Applicable Laws and
Landlord’s reasonable rules and regulations (including, but not limited to, with
respect to the days and hours for such use and the particular events to be
held). Tenant shall reimburse to Landlord, within thirty (30) days following
receipt of invoices from Landlord, any and all costs reasonably incurred by
Landlord as a result of or in connection with a Special Event, including,
without limitation, charges for after hours security equipment and/or security
guards, supplemental janitorial staff and services, and/or repairs; provided,
however, Tenant shall be permitted to provide such personnel and services
directly as long as all such personnel are, and all such services are performed
by, union labor reasonably approved in advance by Landlord.

1.2 Rentable Square Feet of Premises and Building. For purposes of this Lease,
“rentable square feet” in the Premises and the Building, as the case may be,
shall be calculated pursuant to Landlord’s then current method for measuring
rentable square footage. Landlord and Tenant hereby stipulate and agree that the
rentable area of the Building and the Premises is as set forth in Sections 2.1
and 2.2 of the Summary, respectively.

ARTICLE 2

LEASE TERM

The terms and provisions of this Lease shall be effective as of the date of this
Lease; provided, however, prior to the Lease Commencement Date, Tenant’s
occupancy of the Premises shall be governed by the Existing Lease; provided
further that (i) in the event Tenant constructs “Tenant Improvements”, as that
term is defined in the Tenant Work Letter, in the Premises prior to the Lease
Commencement Date, the construction of such Tenant Improvements shall be
governed by the Tenant Work Letter, and (ii) the terms of Article 21 of this
Lease shall govern as of the date of this Lease with respect to Landlord’s
protection for the full and faithful performance by Tenant of all of its
obligations under this Lease, and for the full and faithful performance by
Tenant of all of its obligations under the Existing Lease. The term of this
Lease (the “Lease Term”) shall be as set forth in Section 3.1 of the Summary,
shall commence on the date set forth in Section 3.2 of the Summary (the “Lease
Commencement Date”), and shall terminate on the date set forth in Section 3.3 of
the Summary (the “Lease Expiration Date”) unless this Lease is sooner terminated
as hereinafter provided. For purposes of this Lease, the term “Lease Year” shall
mean each consecutive twelve (12) month period during the Lease Term. At any
time during the Lease Term, Landlord may deliver to Tenant a notice in the form
as set forth in Exhibit C, attached hereto, as a confirmation only of the
information set forth therein, which Tenant shall execute and return to Landlord
within five (5) business days of receipt thereof. Tenant’s failure to execute
and return

 

(2)



--------------------------------------------------------------------------------

such notice to Landlord within such time shall be conclusive upon Tenant that
the information set forth in such notice is as specified therein.

ARTICLE 3

BASE RENT

3.1 In General. Tenant shall pay, without prior notice or demand, to Landlord or
Landlord’s agent at the management office of the Project, or, at Landlord’s
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent (“Base
Rent”) as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever. The Base Rent for the first full month of
the Lease Term which occurs after the expiration of any free rent period (i.e.,
March, 2010) shall be paid at the time of Tenant’s execution of this Lease. If
any Rent payment date (including the Lease Commencement Date) falls on a day of
the month other than the first day of such month or if any payment of Rent is
for a period which is shorter than one month, the Rent for any fractional month
shall accrue on a daily basis for the period from the date such payment is due
to the end of such calendar month or to the end of the Lease Term at a rate per
day which is equal to 1/365 of the applicable annual Rent. All other payments or
adjustments required to be made under the terms of this Lease that require
proration on a time basis shall be prorated on the same basis.

3.2 Abated Base Rent. Notwithstanding the foregoing, provided that Tenant pays
Landlord directly for all of its electrical use and not as part of the
“Operating Expenses”( as that term is defined in Section 4.2.4 of this Lease),
as required pursuant to Article 6 of this Lease, then the Base Rent attributable
to the Premises, as set forth in Section 4 of the Summary, shall be reduced by
$1.91 per Rentable Square Foot of the Premises per year. To illustrate the
foregoing reduction, the Annualized Base Rent per Rentable Square Foot for the
period of February 1, 2010 through January 31, 2011 is set forth in Section 4 of
the Summary as $42.50. Following the reduction set forth in this Section 3.2,
the Annualized Base Rent per Rentable Square Foot for the period of February 1,
2010 through January 31, 2011 shall be equal to $40.59, which amount results in
an Annualized Base Rent of $1,727,713.35, and a Monthly Installment of Base Rent
of $143,970.11. Such reduction of Base Rent shall continue throughout the Lease
Term in the same manner. In the event that this Lease is modified such that
Tenant no longer pays Landlord directly for all of its electrical use and
instead such costs are reimbursed to Landlord as part of Operating Expenses,
then (i) the Base Rent attributable to the Premises shall not be reduced and the
amount set forth in Section 4 of the Summary shall be the amount payable by
Tenant under this Lease, and (ii) to the extent such electrical costs were not
included in the Base Year Operating Expenses, the Operating Expenses for the
Base Year shall be increased by an amount equal to $1.91 per Rentable Square
Foot of the Premises per year.

ARTICLE 4

ADDITIONAL RENT

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses,”
as those terms are defined in Sections 4.2.6 and 4.2.2 of this Lease,
respectively, which are in excess of the amount of Direct Expenses applicable to
the “Base Year,” as that term is defined in Section 4.2.1, below; provided,
however, that in no event shall any decrease in Direct Expenses for any “Expense
Year,” as that term is defined in Section 4.2.6 below, below Direct Expenses for
the Base Year entitle Tenant to any decrease in Base Rent or any credit against
sums due under this Lease. Such payments by Tenant, together with any and all
other amounts payable by Tenant to Landlord pursuant to the terms of this Lease,
are hereinafter collectively referred to as the “Additional Rent”, and the Base
Rent and the Additional Rent are herein collectively referred to as “Rent.” All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent. Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

 

(3)



--------------------------------------------------------------------------------

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1 “Base Year” shall mean the period set forth in Section 5 of the Summary.

4.2.2 “Direct Expenses” shall mean “Operating Expenses” and “Tax Expenses.”

4.2.3 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires.

4.2.4 “Operating Expenses” shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, and the cost of maintenance and service contracts in
connection therewith; (ii) the cost of licenses, certificates, permits and
inspections and the cost of contesting any governmental enactments which may
affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord; (iv) the cost of landscaping,
relamping, and all supplies, tools, equipment and materials used in the
operation, repair and maintenance of the Project, or any portion thereof;
(v) the cost of parking area operation, repair, restoration, and maintenance;
(vi) fees and other costs, including management and/or incentive fees,
consulting fees, legal fees and accounting fees, of all contractors and
consultants in connection with the management, operation, maintenance and repair
of the Project; (vii) payments under any equipment rental agreements and the
fair rental value of any off-site management office space reasonably
attributable to the Project (as opposed to being attributable to other projects
managed by Landlord); (viii) subject to item (f), below, wages, salaries and
other compensation and benefits, including taxes levied thereon, of all persons
engaged in the operation, maintenance and security of the Project; (ix) costs
under any instrument pertaining to the sharing of costs by the Project;
(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in common areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization (including interest
on the unamortized cost) over its useful life, as Landlord shall reasonably
determine in accordance with sound real estate management and accounting
principles, , of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof; (xiii) the cost of capital improvements or other costs incurred
in connection with the Project (A) which are reasonably intended to reduce
current or future Operating Expenses (but only to the extent of the intended
reduction), or to enhance the safety or security of the Project or its
occupants, or (B) that are required under any governmental law or regulation;
provided, however, that any capital expenditure shall be amortized (including
interest on the amortized cost) over its reasonable useful life as Landlord
shall reasonably determine in accordance with sound real estate management and
accounting principles; and (xiv) costs, fees, charges or assessments imposed by,
or resulting from any mandate imposed on Landlord by, any federal, state or
local government for fire and police protection, trash removal, community
services, or other services which do not constitute “Tax Expenses” as that term
is defined in Section 4.2.5, below, and (xv) payments under any easement,
license, operating agreement, declaration, restrictive covenant, or instrument
pertaining to the sharing of costs by the Building, including, with out
limitation, any covenants, conditions and restrictions affecting the property,
and reciprocal easement agreements affecting the property, any parking licenses,
and any agreements with transit agencies affecting the Property (collectively,
“Underlying Documents”). Notwithstanding the foregoing, for purposes of this
Lease, Operating Expenses shall not, however, include:

(a) costs, including legal fees, space planners’ fees, advertising and
promotional expenses, and brokerage fees incurred in connection with the
original construction or development, or original or future leasing of the
Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of tenant improvements made for tenants or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants or other occupants of the Project
(excluding, however, such costs relating to any common areas of the Project or
parking facilities);

 

(4)



--------------------------------------------------------------------------------

(b) except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest, or any costs of a capital nature, including capital
repairs and alterations, and costs of capital improvements and equipment;

(c) costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant’s carrier or by anyone else
(provided that Landlord shall use commercially reasonable efforts to obtain such
reimbursement to the extent Landlord is entitled thereto), and electric power
costs for which any tenant directly contracts with the local public service
company;

(d) any bad debt loss, rent loss, or reserves of any kind;

(e) costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the Project).
Costs associated with the operation of the business of the partnership or entity
which constitutes the Landlord include costs of partnership accounting and legal
matters, costs of defending any lawsuits with any mortgagee (except as the
actions of the Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of the Landlord’s interest in the
Project, and costs incurred in connection with any disputes between Landlord and
its employees, between Landlord and Project management, or between Landlord and
other tenants or occupants;

(f) the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

(g) amount paid as ground rental for the Project by the Landlord;

(h) except for a Project management fee, overhead and profit increment paid to
the Landlord or to subsidiaries or affiliates of the Landlord for services in
the Project to the extent the same exceeds the costs of such services rendered
by qualified, first-class unaffiliated third parties on a competitive basis;

(i) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge at the Project shall be includable as an Operating Expense;

(j) rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;

(k) all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l) any costs expressly excluded from Operating Expenses elsewhere in this
Lease;

(m) rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Building, with adjustment where
appropriate for the size of the applicable project;

 

(5)



--------------------------------------------------------------------------------

(n) costs incurred to comply with laws relating to the removal of hazardous
material (as defined under applicable law) which was in existence in the
Building or on the Project prior to the date of the Existing Lease, and was of
such a nature that a federal, State or municipal governmental authority, if it
had then had knowledge of the presence of such hazardous material, in the state,
and under the conditions that it then existed in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto; and costs incurred to
remove, remedy, contain, or treat hazardous material, which hazardous material
is brought into the Building or onto the Project after the date hereof by
Landlord or any other tenant of the Project and is of such a nature, at that
time, that a federal, State or municipal governmental authority, if it had then
had knowledge of the presence of such hazardous material, in the state, and
under the conditions, that it then exists in the Building or on the Project,
would have then required the removal of such hazardous material or other
remedial or containment action with respect thereto;

(o) fines, costs, penalties or interest resulting from the negligence or fault
of other tenants or of the Landlord or their agents, contractors, or employees;

(p) acquisition costs for sculptures, paintings, or other art (unless required
by Applicable Law); or

(q) fees payable by Landlord for management of the Building in excess of the
greater of (i) the management fee generally charged at first class office
buildings comparable to the Building and located in the financial district area
(North of Market) of San Francisco, California, and (ii) three and one-half
percent (3.5%) (the “Management Fee Cap”) of Landlord’s gross rental revenues
(which shall be adjusted and grossed up to reflect a one hundred percent
(100%) occupancy of the Building, and which shall include base rent and
pass-throughs, parking fees and the cost of after hours services or utilities)
from the Project for any calendar year or portion thereof.

If Landlord does not carry earthquake insurance for the Building during the Base
Year but subsequently obtains earthquake insurance for the Building during the
Lease Term, then from and after the date upon which Landlord obtains such
earthquake insurance and continuing throughout the period during which Landlord
maintains such insurance, Operating Expenses for the Base Year shall be deemed
to be increased by the amount of the premium Landlord would have incurred had
Landlord maintained such insurance for the same period of time during the Base
Year as such insurance is maintained by Landlord during such subsequent Expense
Year. In addition, if any damage to the Building is covered by insurance carried
by Landlord, then for purposes of determining the amount, if any, of the cost of
such repair that may be included in Operating Expenses (it being acknowledged
that any cost for which Landlord receives insurance proceeds shall not be
included in Operating Expenses pursuant to exclusion (c), above), the amount of
any deductible associated with such claim shall be allocated by Landlord between
capital repair costs (which may not be included in Operating Expenses pursuant
to exclusion (b), above, unless included in items (xii), (xiii), or
(xiv) above), and non-capital repair costs (which may be included in Operating
Expenses unless otherwise excluded pursuant to an exclusion expressly set forth
above) in the same proportion as such capital repair costs and non-capital
repair costs are incurred in connection with the repair of such damage. If
Landlord is not furnishing any particular work or service (the cost of which, if
performed by Landlord, would be included in Operating Expenses) to a tenant who
has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant. If the Project is not at least
one hundred percent (100%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord shall make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project been one
hundred percent (100%) occupied; and the amount so determined shall be deemed to
have been the amount of Operating Expenses for such year. Operating Expenses for
the Base Year shall not include market-wide cost increases due to extraordinary
circumstances, including, but not limited to, Force Majeure, boycotts, strikes,
conservation surcharges, embargoes or shortages, or amortized costs relating to
capital improvements. In no event shall the components of Direct Expenses for
any Expense Year related to utility costs be less than the components of Direct
Expenses related to utility costs in the Base Year.

 

(6)



--------------------------------------------------------------------------------

4.2.5 Taxes.

4.2.5.1 “Tax Expenses” shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, real estate excise taxes,
general and special assessments, transit taxes, leasehold taxes or taxes based
upon the receipt of rent, including gross receipts or sales taxes applicable to
the receipt of rent, unless required to be paid by Tenant, personal property
taxes imposed upon the fixtures, machinery, equipment, apparatus, systems and
equipment, appurtenances, furniture and other personal property used in
connection with the Project, or any portion thereof), which shall be paid or
accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing and operation of the Project, or any portion
thereof.

4.2.5.2 Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election (“Proposition 13”) and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project’s contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; and (iv) Any assessment, tax, fee, levy or charge, upon
this transaction or any document to which Tenant is a party, creating or
transferring an interest or an estate in the Premises or the improvements
thereon.

4.2.5.3 Any costs and expenses (including, without limitation, reasonable
attorneys’ and consultants’ fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred. Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year. If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant’s Share of any such increased Tax
Expenses. Notwithstanding anything to the contrary contained in this
Section 4.2.5 (except as set forth in Section 4.2.5.1, above), there shall be
excluded from Tax Expenses (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state income taxes, and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), (ii) any items included as Operating
Expenses, and (iii) any items paid by Tenant under Section 4.5 of this Lease. If
the property tax assessment for the Project (or any portion thereof) (or Tax
Expenses) for the Base Year or any Expense Year does not reflect an assessment
(or Tax Expenses) for a one hundred percent (100%) leased, completed and
occupied project (such that existing or future leasing, tenant improvements
and/or occupancy may result in an increased assessment and/or increased Tax
Expenses), Tax Expenses shall be adjusted, on a basis consistent with sound real
estate accounting principles, to reflect an assessment for (and Tax Expenses
for) a one hundred percent (100%) leased, completed and occupied project. For
the avoidance of doubt, in the event the property tax assessment for the Project
(or any portion thereof) (or Tax Expenses) for the Base Year are pending and
have not been fully assessed as of the commencement of the Base Year, then the
Tax Expenses for the Base Year shall be adjusted, as appropriate, to full
reflect such assessment once completed.

4.2.5.4 The amount of Tax Expenses for the Base Year attributable to the
valuation of the Project, inclusive of tenant improvements, shall be known as
the “Base Taxes”. If in any comparison year subsequent to

 

(7)



--------------------------------------------------------------------------------

the Base Year, the amount of Tax Expenses decreases below the amount of Base
Taxes, then for purposes of such subsequent comparison year only, the Base
Taxes, and therefore the Base Year, shall be decreased by an amount equal to the
decrease in Tax Expenses.

4.2.6 “Tenant’s Share” shall mean the percentage set forth in Section 6 of the
Summary.

4.3 Cost Pools. Landlord shall have the right, from time to time, to equitably
allocate some or all of the Direct Expenses for the Project among different
portions or occupants of the Project (the “Cost Pools”), in Landlord’s
reasonable discretion. Such Cost Pools may include, but shall not be limited to,
the office space tenants of the Project, and the retail space tenants of the
Project. The Direct Expenses within each such Cost Pool shall be allocated and
charged to the tenants within such Cost Pool in a consistent and equitable
manner in accordance with sound real estate management and accounting
principles.

4.4 Calculation and Payment of Additional Rent. If for any Expense Year ending
or commencing within the Lease Term, Tenant’s Share of Direct Expenses for such
Expense Year exceeds Tenant’s Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
“Excess”).

4.4.1 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall,
on or before June 30th of each calendar year, give to Tenant a statement (the
“Statement”) which shall state the Direct Expenses incurred or accrued for the
preceding Expense Year, and which shall indicate the amount of the Excess. Upon
receipt of the Statement for each Expense Year commencing or ending during the
Lease Term, if an Excess is present, Tenant shall pay, with its next installment
of Base Rent due, the full amount of the Excess for such Expense Year, less the
amounts, if any, paid during such Expense Year as “Estimated Excess,” as that
term is defined in Section 4.4.2, below, and if Tenant paid more as Estimated
Excess than the actual Excess, Tenant shall receive a credit in the amount of
Tenant’s overpayment against Rent next due under this Lease. The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this Article 4.
Even though the Lease Term has expired and Tenant has vacated the Premises, when
the final determination is made of Tenant’s Share of Direct Expenses for the
Expense Year in which this Lease terminates, if an Excess if present, Tenant
shall, within thirty (30) days following Tenant’s receipt of an invoice
therefore, pay to Landlord such amount, and if Tenant paid more as Estimated
Excess than the actual Excess, Landlord shall, within thirty (30) days, deliver
a check payable to Tenant in the amount of the overpayment. The provisions of
this Section 4.4.1 shall survive the expiration or earlier termination of the
Lease Term.

4.4.2 Statement of Estimated Direct Expenses. In addition, Landlord shall
endeavor to give Tenant a yearly expense estimate statement (the “Estimate
Statement”) which shall set forth Landlord’s reasonable estimate (the
“Estimate”) of what the total amount of Direct Expenses for the then-current
Expense Year shall be and the estimated excess (the “Estimated Excess”) as
calculated by comparing the Direct Expenses for such Expense Year, which shall
be based upon the Estimate, to the amount of Direct Expenses for the Base Year.
The failure of Landlord to timely furnish the Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any
Estimated Excess under this Article 4, nor shall Landlord be prohibited from
revising any Estimate Statement or Estimated Excess theretofore delivered to the
extent necessary. Thereafter, Tenant shall pay, with its next installment of
Base Rent due, a fraction of the Estimated Excess for the then-current Expense
Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2). Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator. Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

4.5.1 Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against Tenant’s equipment, furniture, fixtures and any other
personal property located in or about the Premises. If any such taxes on
Tenant’s equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord’s property or if the assessed value of
Landlord’s property is increased by the inclusion therein of a value placed upon
such

 

(8)



--------------------------------------------------------------------------------

equipment, furniture, fixtures or any other personal property and if Landlord
pays the taxes based upon such increased assessment, which Landlord shall have
the right to do regardless of the validity thereof but only under proper protest
if requested by Tenant, Tenant shall upon demand repay to Landlord the taxes so
levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be.

4.5.2 If the tenant improvements in the Premises, whether installed and/or paid
for by Landlord or Tenant and whether or not affixed to the real property so as
to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above, provided that the above “building standard” charges payable by Tenant as
set forth herein shall only be due to the extent Landlord charges all other
office tenants of the Building for overstandard tenant improvements (to the
extent such charges are applicable). Landlord hereby acknowledges that, as of
the date of this Lease, the value of the tenant improvements in the Premises
does not exceed the valuation at which tenant improvements conforming to
Landlord’s “building standard” in other space in the Building are assessed.

4.5.3 Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

4.6 Landlord’s Books and Records. Upon Tenant’s written request (an “Audit
Request”) given not more than one hundred eighty (180) days after Tenant’s
receipt of a Statement for a particular Expense Year, and provided that Tenant
is not then in default under this Lease, Landlord shall furnish Tenant with such
reasonable supporting documentation in connection with said Direct Expenses as
Tenant may reasonably request. In addition, in connection with the first such
Audit Request given by Tenant during the Lease Term, if also requested by
Tenant, Landlord shall furnish Tenant with reasonable supporting documentation
in connection with the Direct Expenses incurred by Landlord during the Base
Year; provided however, such Base Year documentation shall only be provided to
Tenant for the purpose of comparing such Base Year Direct Expenses with such
subsequent Expense Year Direct Expenses and Tenant shall have no right to audit
or otherwise dispute the Direct Expenses incurred by Landlord during such Base
Year. Landlord shall provide said information to Tenant within sixty (60) days
after Tenant’s written request therefor. Within sixty (60) days after receipt of
such information by Tenant (the “Review Period”), if Tenant disputes the amount
of Additional Rent set forth in the Statement, an independent certified public
accountant (which accountant (A) is a member of a nationally or regionally
recognized accounting firm, and (B) is not working on a contingency fee basis),
designated and paid for by Tenant, may, after reasonable notice to Landlord and
at reasonable times, inspect Landlord’s records with respect to the Statement at
Landlord’s offices, provided that Tenant is not then in default under this Lease
and Tenant has paid all amounts required to be paid under the applicable
Estimate Statement and Statement, as the case may be. In connection with such
inspection, Tenant and Tenant’s agents must agree in advance to follow
Landlord’s reasonable rules and procedures regarding inspections of Landlord’s
records, and shall execute a commercially reasonable confidentiality agreement
regarding such inspection. Tenant’s failure to dispute the amount of Additional
Rent set forth in any Statement within the Review Period shall be deemed to be
Tenant’s approval of such Statement and Tenant, thereafter, waives the right or
ability to dispute the amounts set forth in such Statement. If after such
inspection, Tenant still disputes such Additional Rent, a determination as to
the proper amount shall be made, at Tenant’s expense, by an independent
certified public accountant (the “Accountant”) selected by Landlord and subject
to Tenant’s reasonable approval; provided that if such determination by the
Accountant proves that Direct Expenses were overstated by more than four percent
(4%), then the cost of the Accountant and the cost of such determination shall
be paid for by Landlord. Tenant hereby acknowledges that Tenant’s sole right to
inspect Landlord’s books and records and to contest the amount of Direct
Expenses payable by Tenant shall be as set forth in this Section 4.6, and Tenant
hereby waives any and all other rights pursuant to applicable law to inspect
such books and records and/or to contest the amount of Direct Expenses payable
by Tenant.

 

(9)



--------------------------------------------------------------------------------

ARTICLE 5

USE OF PREMISES

5.1 Permitted Use. Tenant may use the Premises solely for the Permitted Use set
forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

5.2 Prohibited Uses. Tenant further covenants and agrees that Tenant shall not
use, or suffer or permit any person or persons to use, the Premises or any part
thereof for any use or purpose contrary to the provisions of the Rules and
Regulations set forth in Exhibit D, attached hereto, or in violation of the laws
of the United States of America, the State of California, or the ordinances,
regulations or requirements of the local municipal or county governing body or
other lawful authorities having jurisdiction over the Project) including,
without limitation, any such laws, ordinances, regulations or requirements
relating to hazardous materials or substances, as those terms are defined by
applicable laws now or hereafter in effect, or any Underlying Documents. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way damage the reputation of the Project or unreasonably obstruct or
interfere with the rights of other tenants or occupants of the Building, or
injure or unreasonably annoy them or use or allow the Premises to be used for
any improper or unlawful purpose, nor shall Tenant cause, maintain or permit any
nuisance in, on or about the Premises. Tenant shall comply with, and Tenant’s
rights and obligations under the Lease and Tenant’s use of the Premises shall be
subject and subordinate to, all recorded easements, covenants, conditions, and
restrictions (“CC&Rs”) now or hereafter affecting the Project; provided,
however, Landlord hereby covenants that the CC&Rs do not prevent Tenant from
using the Premises for general office use.

5.3 Hazardous Substances.

5.3.1 Definitions. For purposes of this Lease, the following definitions shall
apply: “Hazardous Material(s)” shall mean any solid, liquid or gaseous substance
or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the “Environmental
Laws,” as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity. “Environmental Laws”
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
(i) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or emission (whether past or present) of any
Hazardous Materials or (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.

5.3.2 Compliance with Environmental Laws. Landlord covenants that during the
Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the terms and conditions of Article 24 of this Lease.
Tenant shall not sell, use, or store in or around the Premises any Hazardous
Materials, except if stored, properly packaged and labeled, disposed of and/or
used in accordance with applicable Environmental Laws. In addition, Landlord and
Tenant each agree that it: (i) shall not cause or suffer to occur, the release,
discharge, escape or emission of any Hazardous Materials at, upon, under or
within the Premises or any contiguous or adjacent premises, in violation of
Environmental Laws; (ii) shall not engage in activities at the Premises that
could reasonably be expected to result in, give rise to, or lead to the
imposition of liability upon Tenant or Landlord or the creation of a lien upon
the building or land upon which the Premises is located, under applicable
Environmental Laws; (iii) shall notify the other promptly following receipt of
any knowledge with respect to any actual release, discharge, escape or emission
(whether past or present) of any Hazardous Materials at, upon, under or within
the Premises; and (iv) shall promptly forward to the

 

(10)



--------------------------------------------------------------------------------

other copies of all orders, notices, permits, applications and other
communications and reports in connection with any release, discharge, escape or
emission of any Hazardous Materials at, upon, under or within the Premises or
any contiguous or adjacent premises.

5.3.3 Landlord’s Right of Environmental Audit. Landlord may, upon reasonable
notice to Tenant, be granted access to and enter the Premises no more than once
annually to perform or cause to have performed an environmental inspection, site
assessment or audit. Such environmental inspector or auditor may be chosen by
Landlord, in its sole discretion, and be performed at Landlord’s sole expense.
To the extent that the report prepared upon such inspection, assessment or
audit, indicates the presence of Hazardous Materials which have been introduced
by Tenant in violation of Environmental Laws, or provides recommendations or
suggestions to prohibit the release, discharge, escape or emission of any
Hazardous Materials by Tenant at, upon, under or within the Premises, or to
comply with any Environmental Laws with respect to Hazardous Materials which
have been introduced by Tenant, then Tenant shall promptly, at Tenant’s sole
expense, comply with such recommendations or suggestions, including, but not
limited to performing such additional investigative or subsurface investigations
or remediation(s) as recommended by such inspector or auditor. Notwithstanding
the above, if at any time, Landlord has actual notice or reasonable cause to
believe that Tenant has violated, or permitted any violations of any
Environmental Law, then Landlord will be entitled to perform its environmental
inspection, assessment or audit at any time, notwithstanding the above mentioned
annual limitation, and Tenant must reimburse Landlord for the cost or fees
incurred for such as Additional Rent.

5.3.4 Indemnification. Tenant agrees to indemnify, defend, protect and hold
harmless the Landlord Parties from and against any liability, obligation, damage
or costs, including without limitation, attorneys’ fees and costs, resulting
directly or indirectly from any use, presence, removal or disposal of any
Hazardous Materials or breach of any provision of this section, to the extent
such liability, obligation, damage or costs was a result of actions caused or
permitted by Tenant or a Tenant Party.

5.4 Cooking Facility. Landlord hereby acknowledges that Tenant shall have the
right, at Tenant’s sole cost and expense, to install a cooking facility in the
kitchen area located on the seventh (7th) floor (the “Cooking Facility”). The
Cooking Facility, and all related systems, equipment and ducting, shall be
installed pursuant the CC&Rs and all Applicable Laws. Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to Tenant’s ability to legally install and/or operate the
Cooking Facility, or with respect to the suitability of all or any portion of
the Premises for use as a cooking facility. The rights contained in this
Section 5.1 shall be personal to the Tenant originally named in this Lease (the
“Original Tenant”) and any Non-Transferee Assignee, and may only be exercised by
the Original Tenant or a any Non-Transferee Assignee (and not any other
assignee, sublessee or Transferee of the Original Tenant’s interest in this
Lease) if the Original Tenant or Non-Transferee Assignee, as the case may be, is
in direct occupancy (as opposed to subleasing) of at least three (3) floors of
the Building.

5.4.1 If Tenant elect to install the Cooking Facility, Tenant shall, at its sole
cost and expense, at all times during the Lease Term, provide necessary exhaust
fans and systems, ductwork and venting to ensure that all smoke, odors, vapors
and steam associated with the Cooking Facility are properly exhausted from the
Premises. Tenant’s exhaust and venting systems shall include fire prevention
and/or extinguishment facilities or systems as may be required from time to time
by Applicable Law. Tenant shall promptly deliver to Landlord a copy of the final
plans for all such systems upon completion of the installation of the same. All
such systems shall be maintained by Tenant at Tenant’s sole cost and expense in
good working order and condition and in accordance with all Applicable Laws.
Tenant shall regularly and adequately clean and maintain, or provide a contract
for such cleaning and maintenance of, all such exhaust and venting systems
serving the Cooking Facility, whether located within or outside the Premises.
Tenant shall provide to Landlord, upon Landlord’s request, adequate proof of
such cleaning and maintenance program. Tenant shall keep the Premises free from
insects, rodents and all vermin. Without limiting the generality of the
foregoing, Tenant shall, at Tenant’s sole cost and expense, engage professional,
reputable exterminators reasonably approved by Landlord to service the Premises,
including, without limitation, all food preparation and food storage areas, to
the extent necessary to safely keep the Premises free of insects, rodents,
vermin and other pests and to prevent insects, rodents, vermin and other pests
from infesting the premises of other tenants or the Common Areas of the Project.
Tenant shall, upon Landlord’s request, provide adequate proof that Tenant is
causing such extermination to be performed at the Premises.

 

(11)



--------------------------------------------------------------------------------

5.4.2 Tenant shall, at Tenant’s sole cost and expense at all times during the
Lease Term, provide the necessary piping, connections, traps, grease traps,
catch basins and other facilities for the removal of all waste liquids from the
Cooking Facility in compliance with all Applicable Laws. Such facilities shall
be connected to the sewers and mains provided by Landlord and shall be
constructed so as to prevent the backing up or discharge of any such waste
liquids into the Premises, the premises of other tenants or into the Common
Areas of the Building. Tenant shall not dispose of, nor permit to be disposed,
any materials which tend to cause clogging or blockage of pipes and drains.
Tenant shall regularly and adequately clean, or provide for the cleaning of, all
grease traps, catch basins, plumbing waste lines and similar facilities serving
the Cooking Facility. Tenant shall, upon Landlord’s request, provide adequate
proof that Tenant is causing such drainage cleaning to be performed as needed at
the Premises.

5.4.3 Notwithstanding any provision to the contrary contained in this Lease, at
Landlord’s election prior to the expiration or earlier termination of this
Lease, Tenant shall surrender the Cooking Facility to Landlord with the Premises
upon the expiration or earlier termination of this Lease, and Tenant shall
thereafter have no further rights with respect thereto. In the event that
Landlord fails to elect to have the Cooking Facility surrendered to it upon the
expiration or earlier termination of this Lease, then Tenant shall remove such
Cooking Facility prior to the expiration or earlier termination of this Lease
and shall repair any damage to the Building caused by such removal and return
the affected portion of the Premises to a standard tenant-improved condition.

ARTICLE 6

SERVICES AND UTILITIES

6.1 Standard Tenant Services. Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating and air
conditioning (“HVAC”) when necessary for normal comfort for normal office use in
the Premises from 8:00 A.M. to 6:00 P.M. Monday through Friday (collectively,
the “Building Hours”), except for the date of observation of New Year’s Day,
Independence Day, Labor Day, Memorial Day, Thanksgiving Day, Christmas Day and,
at Landlord’s discretion, other locally or nationally recognized holidays which
are observed by other buildings comparable to and in the vicinity of the
Building (collectively, the “Holidays”).

6.1.2 Landlord shall provide adequate electrical conduit and related wiring and
facilities for connection to Tenant’s lighting fixtures and incidental use
equipment, provided that (i) the connected electrical load does not exceed the
capacity of the feeders to the Building or the risers and within the Building,
and the connected electrical load for each floor does not exceed the capacity of
the wiring for each such floor, and (ii) the connected electrical load of
Tenant’s lighting fixtures does not exceed an average of one and one-half
(1 1/2) watts per usable square foot of the Premises during Building Hours,
calculated on a monthly basis, and the electricity so furnished for Tenant’s
lighting will be at a nominal two hundred seventy-seven (277) volts, which
electrical usage shall be subject to applicable laws and regulations, including
Title 24. Landlord, at Landlord’s sole cost and expense, shall separately meter
(or sub-meter) the electrical usage for the floors of the Building upon which no
part of the Premises is located (the “Non-Tenant Floors”), which shall include
the Building lobby and the Building Common Areas. Notwithstanding anything set
forth in this Lease to the contrary, Tenant shall pay for all electrical service
attributable to its use of the Premises, which use shall be deemed to be the
difference between (a) the use indicated by the main electrical meter for the
entire Building, and (b) the sum of the uses indicated by the meters (or
sub-meters) for the Non-Tenant Floors, and Tenant shall pay an administrative
fee equal to four percent (4%) of Tenant electrical usage in order to reimburse
Landlord for the costs incurred in connection with reading such electrical
meter. Tenant shall bear the cost of replacement of lamps, starters and ballasts
for non-Building standard lighting fixtures within the Premises.

6.1.3 Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the kitchen areas and bathrooms
located in the Premises and the Building Common Areas.

6.1.4 Landlord shall provide janitorial services to the Premises, except the
date of observation of the Holidays, in and about the Premises and window
washing services, pursuant to Exhibit K, attached hereto; provided,

 

(12)



--------------------------------------------------------------------------------

however, Landlord may revise Exhibit K from time-to-time in order to cause the
same to be consistent with the janitorial specifications implemented by
landlords of other comparable first-class office buildings in the vicinity of
the Building.

6.1.5 Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, and shall have not less than one
elevator available at all other times, including on the Holidays.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

6.2 Overstandard Tenant Use. Tenant shall not, without Landlord’s prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may materially affect the temperature
otherwise maintained by the air conditioning system or increase the water
normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease. If Tenant uses water, heat or air conditioning in
excess of that supplied by Landlord pursuant to Section 6.1 of this Lease,
Tenant shall pay to Landlord, upon billing, the actual cost of such excess
consumption, the cost of the installation, operation, and maintenance of
equipment which is installed in order to supply such excess consumption, and the
cost of the increased wear and tear on existing equipment caused by such excess
consumption; and Landlord may install devices to separately meter any increased
use and in such event Tenant shall pay the increased cost directly to Landlord,
on demand, at the rates charged by the public utility company furnishing the
same, including the cost of installing, testing and maintaining of such
additional metering devices. If Tenant desires to use heat, ventilation or air
conditioning during hours other than those for which Landlord is obligated to
supply such utilities pursuant to the terms of Section 6.1 of this Lease, Tenant
shall notify Landlord of Tenant’s desired use on or before 2:00pm (local time)
the business day preceding the day needed, and Landlord shall supply such
utilities to Tenant at such hourly cost to Tenant (which shall be treated as
Additional Rent) as reasonably determined by Landlord to be directly
attributable to the increased wear and tear on existing Building Systems caused
by such excess use, plus the amount of any additional electrical use not already
paid by Tenant pursuant to Section 6.1.2 of this Lease, above. Notwithstanding
any provision to the contrary contained in this Lease, Tenant shall promptly pay
to Landlord, Landlord’s standard charge for any services provided to Tenant
which Landlord is not specifically obligated to provide to Tenant pursuant to
the terms of this Lease.

6.3 Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent (except as specifically set forth in
Section 19.5.2 of this Lease) or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord’s reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant’s use and possession of the
Premises or relieve Tenant from paying Rent (except as specifically set forth in
Section 19.5.2 of this Lease) or performing any of its obligations under this
Lease. Furthermore, Landlord shall not be liable under any circumstances for a
loss of, or injury to, property or for injury to, or interference with, Tenant’s
business, including, without limitation, loss of profits, however occurring,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6.

6.4 Supplemental HVAC Units. Tenant hereby acknowledges that as of the date
hereof, there is an existing supplemental HVAC system that exclusively serves
all or a portion of the Premises (collectively, the “Existing Supplemental
Units”). Landlord has made no representations or warranties with respect to the
Existing Supplemental Units and Tenant hereby agrees to accept the same in their
“as-is” condition on the Lease Commencement Date. Tenant hereby agrees that
Landlord shall have no obligation to maintain, repair or replace the Existing
Supplemental Units during the Lease Term. Tenant shall surrender the Existing
Supplemental Units to Landlord with the Premises upon the expiration or earlier
termination of this Lease, and Tenant shall thereafter have no further rights
with respect thereto. Tenant shall be solely responsible, at Tenant’s sole cost
and expense, for the monitoring, operation, repair, replacement, and removal
(subject to the foregoing terms of this Section 6.4), of the Existing
Supplemental Units in order to keep the

 

(13)



--------------------------------------------------------------------------------

same in good working order and condition, reasonable wear and tear excepted;
provided, however, that nothing contained herein shall obligate Tenant to make
any capital repairs to, or replacements of, the Existing Supplemental Units
which capital repairs and/or replacements shall be at Tenant’s sole and absolute
discretion. In no event shall the Existing Supplemental Units be permitted to
interfere with Landlord’s operation of the Building.

6.5 Lobby Attendant and Access Control Services. Tenant shall provide, at
Tenant’s sole cost and expense, a lobby attendant for the Building from 8:00
A.M. to 5:00 P.M. Monday through Friday, except for designated Tenant holidays
and Tenant’s customary holiday shut-down period (which shall not exceed two (2)
weeks), in a manner consistent with comparable office buildings in the vicinity
of the Building; provided, however, the lobby attendant provider, as well as
their scope of services (which shall not include security services), shall be
subject to Landlord’s reasonable approval. On or before the Lease Commencement
Date, Tenant shall transfer to Landlord the access key card system for the
Building, including all of Tenant’s right, title and interest in such system.
Landlord shall maintain and operate such key card system and shall provide
access cards to the officers and employees of the tenants of the Building. In
addition, Landlord shall replace, or upgrade, the video monitoring system
currently in use at the Building. Tenant hereby acknowledges that such video
monitoring system shall be a “record only” system and Landlord shall have no
obligation to have a person monitor the “live” video. In addition,
notwithstanding anything set forth in this Lease to the contrary, each party
hereby acknowledges that the other party shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed. In addition,
neither Landlord not Tenant shall be liable to the other for personal injury or
property damage for any error with regard to the admission to or exclusion from
the Building of any person.

6.6 Lobby Monitor. Landlord hereby grants to Tenant the exclusive use of, and
control of the content for, the video monitor located in the main lobby of the
Building (the “Video Monitor”); provided, however, Tenant shall ensure that the
Video Monitor is operated in such a manner so as not to detract from the
first-class nature of the Project and so as not to reasonably offend any other
tenants or occupants of the Building, the general public at large, or the
landlords of comparable first class office buildings located in the vicinity of
the Building. In addition, (i) in no event shall the programming content include
any profanity, nudity or pornographic material, and (ii) the operation of the
Video Monitor shall be subject to the CC&Rs and all Applicable Laws. The costs
of maintaining and operating the Video Monitor shall be the sole responsibility
of Tenant. Should the Video Monitor require repairs and/or maintenance, as
determined in Landlord’s reasonable judgment, Landlord shall have the right to
provide notice thereof to Tenant and Tenant shall cause such repairs and/or
maintenance to be commenced within five (5) days after receipt of such notice
from Landlord, at Tenant’s sole cost and expense. Should Tenant fail to commence
such repairs and/or maintenance within the period described in the immediately
preceding sentence, and thereafter diligently prosecute such repairs and/or
maintenance to completion, Landlord shall, upon the delivery of an additional
five (5) days’ prior written notice, have the right to cause such work to be
performed and to charge Tenant as Additional Rent for the cost of such work. In
the event Tenant fails to provide video programming to the Video Monitor for
five (5) or more consecutive business days, then Landlord shall have the right
to provide notice thereof to Tenant and Tenant shall cause such video
programming to be restored to the Video Monitor within five (5) days after
receipt of such notice from Landlord, at Tenant’s sole cost and expense. Should
Tenant fail to restore such programming within the periods described in the
immediately preceding sentence, Landlord may, upon the delivery of an additional
five (5) days’ prior written notice, have the right to remove the Video Monitor
from the Video and Tenant shall thereafter have no further rights with respect
to such Video Monitor. The rights contained in this Section 6.6 shall be
personal to the Original Tenant and any Non-Transferee Assignee, and may only be
exercised by the Original Tenant or a any Non-Transferee Assignee (and not any
other assignee, sublessee or Transferee of the Original Tenant’s interest in
this Lease) if the Original Tenant or Non-Transferee Assignee, as the case may
be, is in direct occupancy (as opposed to subleasing) of at least three (3)
floors of the Building.

ARTICLE 7

REPAIRS

7.1 Tenant’s Obligations. Tenant shall, at Tenant’s own expense, keep the
Premises, including all improvements, fixtures, furnishings, and systems and
equipment therein (including, without limitation, plumbing fixtures and
equipment such as dishwashers, garbage disposals, and insta-hot dispensers), and
the floor or floors of the Building

 

(14)



--------------------------------------------------------------------------------

on which the Premises are located, in good order, repair and condition at all
times during the Lease Term. In addition, Tenant shall, at Tenant’s own expense,
but under the supervision and subject to the prior approval of Landlord, and
within any reasonable period of time specified by Landlord, promptly and
adequately repair all damage to the Premises and replace or repair all damaged,
broken, or worn fixtures and appurtenances, except for damage caused by ordinary
wear and tear or beyond the reasonable control of Tenant; provided however,
that, at Landlord’s option, or if Tenant fails to make such repairs, Landlord
may, but need not, make such repairs and replacements, and Tenant shall pay
Landlord the cost thereof, including a percentage of the cost thereof (to be
uniformly established for the Building and/or the Project) sufficient to
reimburse Landlord for all overhead, general conditions, fees and other costs or
expenses arising from Landlord’s involvement with such repairs and replacements
forthwith upon being billed for same.

7.2 Landlord’s Obligations. Notwithstanding the foregoing, Landlord shall be
responsible for keeping the exterior walls, foundation and roof (structure and
membrane) of the Building, the structural portions of the floors of the
Building, and the base building systems and equipment of the Building, including
without limitation the Base Building HVAC, electrical and plumbing systems (but
not the distribution of such systems within the Premises) in good order, repair
and condition at all times during the Lease Term; provided, however, that if
such repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall make such repairs at Tenant’s expense, or, if covered by Landlord’s
insurance, Tenant shall only be obligated to pay any deductible in connection
therewith. Landlord may, but shall not be required to, enter the Premises at all
reasonable times to make such repairs, alterations, improvements or additions to
the Premises or to the Project or to any equipment located in the Project as
Landlord shall desire or deem necessary or as Landlord may be required to do by
governmental or quasi-governmental authority or court order or decree. Tenant
hereby waives and releases any and all rights under and benefits of subsection 1
of Section 1932 and Sections 1941 and 1942 of the California Civil Code or under
any similar law, statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
“Alterations”) without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld by Landlord, provided it shall be deemed reasonable
for Landlord to withhold its consent to any Alteration which adversely affects
the structural portions or the systems or equipment of the Building or is
visible from the exterior of the Building. Notwithstanding the foregoing, Tenant
shall be permitted to make Alterations following ten (10) business days notice
to Landlord, but without Landlord’s prior consent, to the extent that such
Alterations (i) do not, in the aggregate, exceed a cost of $100,000.00 per
Alteration, (ii) do not affect the Base Building, (iii) do not affect the
exterior appearance of the Premises or the Building, (iv) do not interfere with
any other tenant or occupant of the Building, (v) do not affect the certificate
of occupancy for the Building or any portion of the Building, and (vi) do not
require the issuance of any permits, approvals or other documents by any
governmental agency (the “Cosmetic Alterations”). The construction of the
initial improvements to the Premises shall be governed by the terms of the
Tenant Work Letter and not the terms of this Article 8.

8.2 Manner of Construction. Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such commercially reasonable requirements as Landlord may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors, subcontractors, materials, mechanics and materialmen
selected by Tenant and reasonably approved by Landlord, the requirement that
upon Landlord’s request, Tenant shall, at Tenant’s expense, remove such
Alterations upon the expiration or any early termination of the Lease Term.
Tenant shall construct such Alterations and perform such repairs in a good and
workmanlike manner, in conformance with any and all applicable federal, state,
county or municipal laws, rules and regulations and pursuant to a valid building
permit, issued by the city in which the Building is located (or other applicable
governmental authority), all in conformance with Landlord’s construction rules
and regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord’s design
parameters and code compliance issues. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the “Base Building,” as that term is defined below, then

 

(15)



--------------------------------------------------------------------------------

Landlord shall, at Tenant’s expense, make such changes to the Base Building. The
“Base Building” shall include the structural portions of the Building, and the
public restrooms, elevators, exit stairwells and the systems and equipment
located in the internal core of the Building on the floor or floors on which the
Premises are located. In performing the work of any such Alterations, Tenant
shall have the work performed in such manner so as not to obstruct access to the
Project or any portion thereof, by any other tenant of the Project, and so as
not to obstruct the business of Landlord or other tenants in the Project. Tenant
shall not use (and upon notice from Landlord shall cease using) contractors,
services, workmen, labor, materials or equipment that, in Landlord’s reasonable
judgment, would disturb labor harmony with the workforce or trades engaged in
performing other work, labor or services in or about the Building or the Common
Areas. In addition to Tenant’s obligations under Article 9 of this Lease, upon
completion of any Alterations, Tenant agrees to cause a Notice of Completion to
be recorded in the office of the Recorder of the County in which the Building is
located in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Project
construction manager a reproducible copy of the “as built” drawings of the
Alterations as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.

8.3 Payment for Improvements. If payment is made by Tenant directly to
contractors, Tenant shall (i) comply with Landlord’s reasonable requirements in
connection with Tenant’s payment for work to contractors, and (ii) sign
Landlord’s reasonable contractor’s rules and regulations. If Tenant orders any
work directly from Landlord, Tenant shall pay to Landlord an amount equal to
five percent (5%) of the hard cost of such work to compensate Landlord for all
overhead, general conditions, fees and other costs and expenses arising from
Landlord’s involvement with such work. If Tenant does not order any work
directly from Landlord, Tenant shall reimburse Landlord for Landlord’s
reasonable, actual, out-of-pocket costs and expenses actually incurred in
connection with Landlord’s review of such work. In connection with any
Alteration for which Landlord does not require Tenant to obtain a lien and
completion bond pursuant to the terms of Section 8.4, below, at Landlord’s
option, prior to the commencement of construction of any Alteration, Tenant
shall provide Landlord with the reasonably anticipated cost thereof, which
Landlord shall disburse during construction pursuant to Landlord’s standard,
commercially reasonable disbursement procedure; provided, however, Landlord
shall not require Tenant to provide Landlord with the reasonably anticipated
cost of such Alteration if Tenant provided Landlord with reasonable evidence of
Tenant’s financial wherewithal to timely pay the anticipated cost of such
Alteration.

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount approved by
Landlord covering the construction of such Alterations, and such other insurance
as Landlord may reasonably require, it being understood and agreed that all of
such Alterations shall be insured by Tenant pursuant to Article 10 of this Lease
immediately upon completion thereof. In addition, Tenant’s contractors and
subcontractors shall be required to carry Commercial General Liability insurance
in an amount approved by Landlord and otherwise in accordance with the
requirements of Article 10 of this Lease. In connection with any Alteration
reasonably expected to cost in excess of two (2) months Base Rent, Landlord may,
in its discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee. For purposes of determining the cost of an Alteration, work done in
phases or stages shall be considered part of the same Alteration, and any
Alteration shall be deemed to include all trades and materials involved in
accomplishing a particular result.

8.5 Landlord’s Property. All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and shall be and become
the property of Landlord, except that Tenant may remove any Alterations,
improvements, fixtures and/or equipment which Tenant can substantiate to
Landlord have not been paid for with any Tenant improvement allowance funds
provided to Tenant by Landlord, provided Tenant repairs any damage to the
Premises and Building caused by such removal and returns the affected portion of
the Premises to a building standard tenant improved condition as reasonably
determined by Landlord. Furthermore, Landlord may, by written notice to Tenant
prior to the end of the Lease Term, or given following any earlier termination
of this Lease, require Tenant, at Tenant’s expense, to remove any Alterations
and/or improvements and/or systems and equipment within the Premises and to
repair any damage to the Premises and Building caused by such removal and return
the affected portion of the Premises to a building standard tenant improved
condition as reasonably determined by Landlord; provided; however, that
notwithstanding the foregoing, upon request by

 

(16)



--------------------------------------------------------------------------------

Tenant at the time of Tenant’s request for Landlord’s consent to any Alteration
or improvement, Landlord shall notify Tenant whether the applicable Alteration
or improvement will be required to be removed pursuant to the terms of this
Section 8.5. Notwithstanding the foregoing, except for any server racks located
outside of the server room, Tenant shall not be required to remove any
improvements and/or systems and equipment that were (i) located within the
Premises as of the date of this Lease, or (ii) installed by Landlord (unless
installed on Tenant’s behalf). If Tenant fails to complete any required removal
and/or to repair any damage caused by the removal of any Alterations and/or
improvements and/or systems and equipment in the Premises and return the
affected portion of the Premises to a building standard tenant improved
condition as reasonably determined by Landlord, Landlord may do so and may
charge the cost thereof to Tenant. Tenant hereby protects, defends, indemnifies
and holds Landlord harmless from any liability, cost, obligation, expense or
claim of lien in any manner relating to the installation, placement, removal or
financing of any such Alterations, improvements, fixtures and/or equipment in,
on or about the Premises, which obligations of Tenant shall survive the
expiration or earlier termination of this Lease.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least ten (10) business days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility. Tenant shall remove any such lien or encumbrance by bond or
otherwise within ten (10) business days after notice by Landlord, and if Tenant
shall fail to do so, Landlord may remove such lien or encumbrance by bond,
without being responsible for investigating the validity thereof. The amount so
paid for such bond shall be deemed Additional Rent under this Lease payable upon
demand, without limitation as to other remedies available to Landlord under this
Lease. Nothing contained in this Lease shall authorize Tenant to do any act
which shall subject Landlord’s title to the Building or Premises to any liens or
encumbrances whether claimed by operation of law or express or implied contract.
Any claim to a lien or encumbrance upon the Building or Premises arising in
connection with any such work or respecting the Premises not performed by or at
the request of Landlord shall be null and void, or at Landlord’s option shall
attach only against Tenant’s interest in the Premises and shall in all respects
be subordinate to Landlord’s title to the Project, Building and Premises.

ARTICLE 10

INSURANCE

10.1 Indemnification and Waiver. Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, “Landlord Parties”) shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through Tenant.
Tenant shall indemnify, defend, protect, and hold harmless the Landlord Parties
from any and all loss, cost, damage, expense and liability

 

(17)



--------------------------------------------------------------------------------

(including without limitation court costs and reasonable attorneys’ fees)
incurred in connection with or arising from (i) any cause in, on or about the
Premises (including, but not limited to, a slip and fall), (ii) any willful
misconduct or negligent acts of Tenant or of any person claiming by, through or
under Tenant, or of the contractors, agents, servants, employees, invitees,
guests or licensees of Tenant or any such person, in, on or about the Project,
or (iii) any breach of the terms of this Lease, either prior to, during, or
after the expiration of the Lease Term, provided that the terms of the foregoing
indemnity shall not apply to the negligence or willful misconduct of Landlord.
Should Landlord be named as a defendant in any third-party suit brought against
Tenant in connection with or arising out of Tenant’s occupancy of the Premises,
Tenant shall pay to Landlord its costs and expenses incurred in such suit,
including without limitation, its actual professional fees such as reasonable
appraisers’, accountants’ and attorneys’ fees. Landlord shall indemnify, defend,
protect, and hold harmless Tenant from any and all loss, cost, damage, expense
and liability (including without limitation court costs and reasonable
attorneys’ fees) incurred in connection with or arising from (A) any willful
misconduct or grossly negligent act of Landlord on or about the Common Areas, or
(B) a wrongful act or wrongful omission of Landlord, provided that the terms of
the foregoing indemnity shall not apply to the negligence or willful misconduct
of Tenant. The provisions of this Section 10.1 shall survive the expiration or
sooner termination of this Lease with respect to any claims or liability arising
in connection with any event occurring prior to such expiration or termination.

10.2 Landlord’s Fire and Casualty Insurance. Landlord shall insure the Building
during the Lease Term against loss or damage due to fire and other casualties
covered within the classification of fire and extended coverage, vandalism
coverage and malicious mischief, sprinkler leakage, water damage and special
extended coverage. Such coverage shall be in such amounts, from such companies,
and on such other terms and conditions, as Landlord may from time to time
reasonably determine. Landlord shall also carry rent continuation insurance.
Additionally, at the option of Landlord, such insurance coverage may include the
risks of earthquakes and/or flood damage and additional hazards, a rental loss
endorsement and one or more loss payee endorsements in favor of the holders of
any mortgages or deeds of trust encumbering the interest of Landlord in the
Building or the ground or underlying lessors of the Building, or any portion
thereof. Notwithstanding the foregoing provisions of this Section 10.2, the
coverage and amounts of insurance carried by Landlord in connection with the
Building shall, at a minimum, be comparable to the coverage and amounts of
insurance which are carried by reasonably prudent landlords of buildings
comparable to and in the vicinity of the Building (provided that in no event
shall Landlord be required to carry earthquake insurance). Tenant shall, at
Tenant’s expense, comply with all insurance company requirements pertaining to
the use of the Premises. If Tenant’s conduct or use of the Premises for other
than normal and customary general office use causes any increase in the premium
for such insurance policies then Tenant shall reimburse Landlord for any such
increase. Tenant, at Tenant’s expense, shall comply with all rules, orders,
regulations or requirements of the American Insurance Association (formerly the
National Board of Fire Underwriters) and with any similar body.

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

10.3.1 Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury, personal injury and property damage
(including loss of use thereof) arising out of Tenant’s operations, and
contractual liabilities (covering, to the extent reasonably available, the
performance by Tenant of its indemnity agreements) including a Broad Form
endorsement covering the insuring provisions of this Lease and the performance
by Tenant of the indemnity agreements set forth in Section 10.1 of this Lease,
and including products and completed operations coverage, for limits of
liability on a per location basis of not less than:

 

Bodily Injury and

Property Damage Liability

  

$5,000,000 each occurrence

$5,000,000 annual aggregate

Personal Injury Liability   

$5,000,000 each occurrence

$5,000,000 annual aggregate

0% Insured’s participation

10.3.2 Physical Damage Insurance covering (i) all office furniture, business and
trade fixtures, office equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant’s property on the Premises
installed by, for, or at the expense of Tenant, and (ii) any “Specialty
Alterations,” as that term is defined below. Such insurance shall be written on
an “all risks” of physical loss or damage basis, for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion, and providing
business interruption coverage for operations at this location for a period of
one year. As used in this Lease, “Specialty Alterations” shall mean improvements
that (A) perforate a floor slab in the Premises or a wall that encloses the core
of the Building, (ii) require the reinforcement of a floor slab in the Premises,
(iii) consist of the installation of a raised flooring system, (iv) consist of
the installation of a vault or other similar device or system that is intended
to secure the Premises or a portion thereof in a manner that exceeds the level
of security that a reasonable person uses for ordinary office space, or
(v) involve material plumbing connections (such as kitchens and executive
bathrooms outside of the Building core).

 

(18)



--------------------------------------------------------------------------------

10.3.3 Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) with respect to the Commercial General
Liability Insurance policy, name Landlord, and any other party the Landlord
reasonably so specifies, as an additional insured, including Landlord’s managing
agent, if any; (ii) specifically cover, to the extent reasonably available, the
liability assumed by Tenant under this Lease, including, but not limited to,
Tenant’s obligations under Section 10.1 of this Lease; (iii) be issued by an
insurance company having a rating of not less than A-:VIII in Best’s Insurance
Guide or which is otherwise reasonably acceptable to Landlord and licensed to do
business in the State of California; (iv) be primary and noncontributory
insurance as to all claims thereunder and provide that any insurance carried by
Landlord is excess and is non-contributing with any insurance requirement of
Tenant; (v) be in form and content reasonably acceptable to Landlord; and
(vi) provide that said insurance shall not be canceled unless such insurer
endeavors to provide ten (10) days’ prior written notice to Landlord and any
mortgagee of Landlord. Tenant shall deliver said policy or policies or
certificates thereof to Landlord on or before the Lease Commencement Date and at
least thirty (30) days before the expiration dates thereof. In the event Tenant
shall fail to procure such insurance, or to deliver such policies or
certificate, Landlord may, at its option, following not less than ten (10)
business days prior written notice to Tenant, procure such policies for the
account of Tenant, and the cost thereof shall be paid to Landlord within five
(5) days after delivery to Tenant of bills therefor.

10.5 Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent such loss could be insured against under a typical
“all risks” of physical loss or damage policy, including coverage for damage or
other loss caused by fire or other peril, or other casualty insurance coverages
which are required to be obtained pursuant to the terms of this Lease. The
parties each hereby waive all rights and claims against each other for such
losses, and waive all rights of subrogation of their respective insurers,
provided such waiver of subrogation shall not affect the right to the insured to
recover thereunder. The parties agree that their respective insurance policies
are now, or shall be, endorsed such that the waiver of subrogation shall not
affect the right of the insured to recover thereunder.

10.6 Additional Insurance Obligations. Tenant shall carry and maintain during
the entire Lease Term, at Tenant’s sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other commercially reasonable types of insurance coverage and in such
commercially reasonable amounts covering the Premises and Tenant’s operations
therein, as may be reasonably requested by Landlord, but in no event in excess
of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building and in no event more
frequently than every three (3) years.

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1 Repair of Damage to Premises by Landlord. Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty. If the Premises or any Common Areas serving or providing access to the
Premises shall be damaged by fire or other casualty, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws or by the holder of a mortgage on the
Building or Project or any other modifications to the Common Areas deemed
desirable by Landlord, which are consistent with the character of the Project,
provided that access to the Premises and any common restrooms serving the
Premises shall not be materially impaired. Upon the occurrence of any damage to
the Premises, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Sections 10.3.2(ii) of this Lease, and Landlord shall repair any
injury or damage to the Tenant Improvements, Alterations and other improvements
installed in the Premises and shall return such Tenant Improvements, Alterations
and other improvements to their original condition; provided that if the cost to
repair any Specialty Alterations exceeds the amount

 

(19)



--------------------------------------------------------------------------------

of insurance proceeds received by Landlord from Tenant’s insurance carrier, as
assigned by Tenant, the cost of such repairs shall be paid by Tenant to Landlord
prior to Landlord’s commencement of repair of the Specialty Alteration; provided
further, however, upon request from Tenant, Landlord shall reasonably cooperate
with Tenant in order to reduce the cost of such repair provided that the same
does not delay the anticipate completion of such repair. Prior to the
commencement of construction, Tenant shall submit to Landlord, for Landlord’s
review and approval, all plans, specifications and working drawings relating
thereto, and Landlord shall select the contractors to perform such improvement
work. Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant’s business resulting in any way from such
damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant’s
occupancy, and the Premises are not occupied by Tenant as a result thereof, then
during the time and to the extent the Premises are unfit for occupancy, the Rent
shall be abated in proportion to the ratio that the amount of rentable square
feet of the Premises which is unfit for occupancy for the purposes permitted
under this Lease bears to the total rentable square feet of the Premises.

11.2 Landlord’s Option to Repair. Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
ninety (90) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by fire or other casualty or cause, whether
or not the Premises are affected, and one or more of the following conditions is
present: (i) in Landlord’s reasonable judgment, repairs cannot reasonably be
completed within two hundred seventy (270) days after the date of discovery of
the damage (when such repairs are made without the payment of overtime or other
premiums); (ii) the holder of any mortgage on the Building or Project or ground
lessor with respect to the Building or Project shall require that the insurance
proceeds or any portion thereof be used to retire the mortgage debt, or shall
terminate the ground lease, as the case may be; (iii) at least $100,000 of the
damage is not fully covered by Landlord’s insurance policies; or (iv) the damage
occurs during the last twelve (12) months of the Lease Term. In addition to the
foregoing, if (x) the repairs cannot, in the reasonable opinion of Landlord, be
completed within two hundred seventy (270) days after being commenced, or
(b) the damage occurs during the last twelve months of the Lease Term and will
reasonably require in excess of ninety (90) days to repair, then Tenant may
elect, no earlier than sixty (60) days after the date of the damage and not
later than ninety (90) days after the date of such damage, to terminate this
Lease by written notice to Landlord effective as of the date specified in the
notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the date such notice is given by Tenant. Notwithstanding the
provisions of this Section 11.2, Tenant shall have the right to terminate this
Lease under this Section 11.2 only if each of the following conditions is
satisfied: (a) the damage to the Project by fire or other casualty was not
caused by the gross negligence or intentional act of Tenant or its partners or
subpartners and their respective officers, agents, servants, employees, and
independent contractors; (b) as a result of the damage, Tenant cannot reasonably
conduct business from the Premises; and (c) as a result of the damage to the
Project, Tenant does not occupy or use all or a material portion of the Premises
at all.

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the

 

(20)



--------------------------------------------------------------------------------

particular Rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such Rent. No acceptance of a
lesser amount than the Rent herein stipulated shall be deemed a waiver of
Landlord’s right to receive the full amount due, nor shall any endorsement or
statement on any check or payment or any letter accompanying such check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the full amount due.
No receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Lease Term or of Tenant’s right of
possession hereunder, or after the giving of any notice shall reinstate,
continue or extend the Lease Term or affect any notice given Tenant prior to the
receipt of such monies, it being agreed that after the service of notice or the
commencement of a suit, or after final judgment for possession of the Premises,
Landlord may receive and collect any Rent due, and the payment of said Rent
shall not waive or affect said notice, suit or judgment.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date of the
taking by the authority. If more than twenty-five percent (25%) of the rentable
square feet of the Premises is taken, or if access to the Premises is
substantially impaired, in each case for a period in excess of one hundred
eighty (180) days, Tenant shall have the option to terminate this Lease
effective as of the date possession is required to be surrendered to the
authority. Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate claim
available to Tenant for any taking of Tenant’s personal property and fixtures
belonging to Tenant and removable by Tenant upon expiration of the Lease Term
pursuant to the terms of this Lease, and for moving expenses, so long as such
claims do not diminish the award available to Landlord, its ground lessor with
respect to the Building or Project or its mortgagee, and such claim is payable
separately to Tenant. All Rent shall be apportioned as of the date of such
taking. If any part of the Premises shall be taken, and this Lease shall not be
so terminated, the Rent shall be proportionately abated. Tenant hereby waives
any and all rights it might otherwise have pursuant to Section 1265.130 of The
California Code of Civil Procedure. Notwithstanding anything to the contrary
contained in this Article 13, in the event of a temporary taking of all or any
portion of the Premises for a period of one hundred and eighty (180) days or
less, then this Lease shall not terminate but the Base Rent and the Additional
Rent shall be abated for the period of such taking in proportion to the ratio
that the amount of rentable square feet of the Premises taken bears to the total
rentable square feet of the Premises and otherwise in accordance with
Section 19.5.2. Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking.

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1 Transfers. Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as “Transfers” and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a “Transferee”). If
Tenant desires Landlord’s consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the “Transfer Notice”) shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the “Subject Space”), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the “Transfer
Premium”, as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and

 

(21)



--------------------------------------------------------------------------------

address of the proposed Transferee, and a copy of all existing executed and/or
proposed documentation pertaining to the proposed Transfer, including all
existing operative documents to be executed to evidence such Transfer or the
agreements incidental or related to such Transfer, (iv) current financial
statements of the proposed Transferee certified by an officer, partner or owner
thereof, business credit and personal references and history of the proposed
Transferee and any other information reasonably required by Landlord which will
enable Landlord to determine the financial responsibility, character, and
reputation of the proposed Transferee, nature of such Transferee’s business and
proposed use of the Subject Space, and (v) an executed estoppel certificate from
Tenant in the form attached hereto as Exhibit E. Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a default by Tenant
under this Lease. Whether or not Landlord consents to any proposed Transfer,
Tenant shall reimburse Landlord for all reasonable out-of-pocket cost and
feesreasonably incurred by Landlord for professional fees related to such
requested Transfer (including, without limitation, attorneys’, architects’,
engineers’ and other reasonably necessary consultants’ fees) incurred by
Landlord, not to exceed a total of $2,500 for a Transfer in the ordinary course
of business, within thirty (30) days after written request by Landlord.

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice. Without limitation as to other
reasonable grounds for withholding consent, the parties hereby agree that it
shall be reasonable under this Lease and under any applicable law for Landlord
to withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

14.2.4 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5 The proposed Transfer would cause a violation of another lease for space
in the Building, or would give an occupant of the Building a right to cancel its
lease; or

14.2.6 Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord or has negotiated with
Landlord during the six (6) month period immediately preceding the date Landlord
receives the Transfer Notice, to lease space in the Project; provided, however,
it shall not be reasonable for Landlord to withhold its consent to a proposed
Transfer pursuant to this Section 14.2.6 if Landlord cannot meet such occupant’s
space needs.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord’s consent, but
not later than the expiration of said six-month period, enter into such Transfer
of the Premises or portion thereof, upon substantially the same terms and
conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
material changes in the terms and conditions from those specified in the
Transfer Notice such that Landlord would initially have been entitled to refuse
its consent to such Transfer under this Section 14.2, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord’s right of recapture, if any, under Section 14.4 of this
Lease). Notwithstanding anything to the contrary in this Lease, if Tenant or any
proposed Transferee claims that Landlord has unreasonably withheld or delayed
its consent under Section 14.2 or otherwise has breached or acted unreasonably
under this Article 14, their sole remedies shall be a suit for declaratory
judgment and an injunction for the relief sought, and Tenant hereby waives the
provisions of Section 1995.310 of the California Civil Code, or any successor
statute, and all other remedies, including, without limitation, any right at law
or equity to terminate this Lease, on its own behalf and, to the extent
permitted under all applicable laws, on behalf of the proposed Transferee.

 

(22)



--------------------------------------------------------------------------------

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee. “Transfer
Premium” shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent reasonably provided to the Transferee in
connection with the Transfer (provided that such free rent shall be deducted
only to the extent the same is included in the calculation of total
consideration payable by such Transferee), and (iii) any brokerage commissions
in connection with the Transfer and (iv) legal fees reasonably incurred in
connection with the Transfer (collectively, “Tenant’s Subleasing Costs”).
“Transfer Premium” shall also include, but not be limited to, key money, bonus
money or other cash consideration paid by Transferee to Tenant in consideration
for such Transfer, and any payment in excess of fair market value for services
rendered by Tenant to Transferee or for assets, fixtures, inventory, equipment,
or furniture transferred by Tenant to Transferee in connection with such
Transfer. For purposes of calculating the Transfer Premium on a monthly basis,
Tenant’s Subleasing Costs shall be deemed to be expended by Tenant in equal
monthly amounts over the entire term of the Transfer.

14.4 Landlord’s Option as to Subject Space. Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer of all or a portion of the Premises, Tenant shall give Landlord notice
(the “Intention to Transfer Notice”) of such contemplated Transfer (whether or
not the contemplated Transferee or the terms of such contemplated Transfer have
been determined); provided, however, that Landlord hereby acknowledges and
agrees that Tenant shall have no obligation to deliver an Intention to Transfer
Notice hereunder, and Landlord shall have no right to recapture space with
respect to, (A) a sublease for less than the remainder of the Lease Term (for
purposes hereof, a sublease shall be deemed to be for the remainder of the Lease
Term if, assuming all sublease renewal or extension rights are exercised, such
sublease shall expire during the final twelve (12) months of the Lease Term), or
(B) an assignment or sublease pursuant to the terms of Section 14.8, below. The
Intention to Transfer Notice shall specify the portion of and amount of rentable
square feet of the Premises which Tenant intends to Transfer (the “Contemplated
Transfer Space”), the contemplated date of commencement of the Contemplated
Transfer (the “Contemplated Effective Date”), and the contemplated length of the
term of such contemplated Transfer, and shall specify that such Intention to
Transfer Notice is delivered to Landlord pursuant to this Section 14.4 in order
to allow Landlord to elect to recapture the Contemplated Transfer Space.
Thereafter, Landlord shall have the option, by giving written notice to Tenant
within thirty (30) days after receipt of any Intention to Transfer Notice, to
recapture the Contemplated Transfer Space; provided that Tenant may rescind such
Intention to Transfer for a period of ten (10) days after Landlord’s election to
recapture. Such recapture shall cancel and terminate this Lease with respect to
such Contemplated Transfer Space as of the Contemplated Effective Date. In the
event of a recapture by Landlord, if this Lease shall be canceled with respect
to less than the entire Premises, the Rent reserved herein shall be prorated on
the basis of the number of rentable square feet retained by Tenant in proportion
to the number of rentable square feet contained in the Premises, and this Lease
as so amended shall continue thereafter in full force and effect, and upon
request of either party, the parties shall execute written confirmation of the
same. If Landlord declines, or fails to elect in a timely manner, to recapture
such Contemplated Transfer Space under this Section 14.4, then, subject to the
other terms of this Article 14, for a period of nine (9) months (the “Nine Month
Period”) commencing on the last day of such thirty (30) day period, Landlord
shall not have any right to recapture the Contemplated Transfer Space with
respect to any Transfer made during the Nine Month Period, provided that any
such Transfer is substantially on the terms set forth in the Intention to
Transfer Notice, and provided further that any such Transfer shall be subject to
the remaining terms of this Article 14. If such a Transfer is not so consummated
within the Nine Month Period (or if a Transfer is so consummated, then upon the
expiration of the term of any Transfer of such Contemplated Transfer Space
consummated within such Nine Month Period), Tenant shall again be required to
submit a new Intention to Transfer Notice to Landlord with respect any
contemplated Transfer, as provided above in this Section 14.4.

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer, (iv) Tenant shall furnish upon Landlord’s request a
complete statement, certified by an independent certified public accountant, or
Tenant’s chief financial officer, setting forth in detail the computation of any
Transfer Premium Tenant has derived and shall derive from such Transfer, and (v)

 

(23)



--------------------------------------------------------------------------------

no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant or any
guarantor of the Lease from any liability under this Lease, including, without
limitation, in connection with the Subject Space. Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any Transfer, and shall have the right
to make copies thereof. If the Transfer Premium respecting any Transfer shall be
found understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord’s costs of such audit.

14.6 Additional Transfers. Subject to the terms of Section 14.8, below, for
purposes of this Lease, the term “Transfer” shall also include (i) if Tenant is
a partnership, the withdrawal or change, voluntary, involuntary or by operation
of law, of fifty percent (50%) or more of the partners, or transfer of fifty
percent (50%) or more of partnership interests, other than to immediate family
members or family trusts by reason of gift or death, within a twelve (12)-month
period, or the dissolution of the partnership without immediate reconstitution
thereof, and (ii) if Tenant is a closely held corporation (i.e., whose stock is
not publicly held and not traded through an exchange or over the counter),
(A) the dissolution, merger, consolidation or other reorganization of Tenant or
(B) the sale or other transfer of an aggregate of fifty percent (50%) or more of
the voting shares of Tenant (other than to immediate family members or family
trusts by reason of gift or death), within a twelve (12)-month period, or
(C) the sale, mortgage, hypothecation or pledge of an aggregate of fifty percent
(50%) or more of the value of the unencumbered assets of Tenant within a twelve
(12)-month period.

14.7 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured. Such
Transferee shall rely on any representation by Landlord that Tenant is in
default hereunder, without any need for confirmation thereof by Tenant. Upon any
assignment, the assignee shall assume in writing all obligations and covenants
of Tenant thereafter to be performed or observed under this Lease. No collection
or acceptance of rent by Landlord from any Transferee shall be deemed a waiver
of any provision of this Article 14 or the approval of any Transferee or a
release of Tenant from any obligation under this Lease, whether theretofore or
thereafter accruing. In no event shall Landlord’s enforcement of any provision
of this Lease against any Transferee be deemed a waiver of Landlord’s right to
enforce any term of this Lease against Tenant or any other person. If Tenant’s
obligations hereunder have been guaranteed, Landlord’s consent to any Transfer
shall not be effective unless the guarantor also consents to such Transfer.

14.8 Non-Transfers. Notwithstanding anything to the contrary contained in this
Lease, (A) an assignment or subletting of all or a portion of the Premises to an
affiliate of Tenant (an entity which is controlled by, controls, or is under
common control with, Tenant), (B) a sale of corporate shares of capital stock in
Tenant in connection with a bona fide financing or capitalization for the
benefit of Tenant or an initial public offering of Tenant’s stock on a
nationally-recognized stock exchange, (C) an assignment of the Lease to an
entity which acquires all or substantially all of the stock or assets of Tenant,
or (D) an assignment of the Lease to an entity which is the resulting entity of
a merger or consolidation of Tenant during the Lease Term, shall not be deemed a
Transfer under this Article 14 (any such assignee or sublessee described in
items (A) through (D) of this Section 14.8 hereinafter referred to as a
“Permitted Non-Transferee”), provided that (i) Tenant notifies Landlord at least
thirty (30) days prior to the effective date of any such assignment or sublease
and promptly supplies Landlord with any documents or information reasonably
requested by Landlord regarding such assignment or sublease or such affiliate,
(ii) Tenant is not in default, beyond any applicable notice and cure period, and
such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease, (iii) such Permitted Non-Transferee shall be of a
character and reputation consistent with the quality of the Building, (iv) such
Permitted Non-Transferee shall have a tangible net worth (not including goodwill
as an asset) computed in accordance with generally accepted accounting
principles (“Net Worth”) at least equal to the greater of (1) the Net Worth of
Original Tenant on the date of this Lease, and (2) the Net Worth of Tenant on
the day immediately preceding the effective date of such assignment or sublease,
and (v) no assignment relating to this Lease, whether with or without Landlord’s
consent, shall relieve Tenant from any liability under this Lease, and, in the
event of an assignment of Tenant’s entire interest in this Lease, the liability
of Tenant and such transferee shall be joint and several An assignee of

 

(24)



--------------------------------------------------------------------------------

Tenant’s entire interest in this Lease who qualifies as a Permitted
Non-Transferee may also be referred to herein as a “Non-Transferee Assignee.”
“Control,” as used in this Section 14.8, shall mean the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, of at
least fifty-one percent (51%) of the voting interest in, any person or entity.
Notwithstanding anything to the contrary in this Lease, any rights set forth in
this Lease that are personal to the Original Tenant shall also accrue to any
Non-Transferee Assignee.

14.9 Sublease Restrictions. Notwithstanding anything to the contrary contained
herein, Tenant shall not, and Tenant shall not permit any other occupant of the
Premises to, enter into any lease, sublease, license, concession or other
agreement for use or occupancy of the Premises or any portion thereof which
provides for a rental or other payment for such use or occupancy based in whole
or in part on the net income or profits derived by any person or entity from the
property leased, occupied or used, or which would require the payment of any
consideration that would not qualify as “rents from real property,” as that term
is defined in Section 856(d) of the Internal Revenue Code of 1986, as amended.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND

REMOVAL OF TRADE FIXTURES

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated. The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted. Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, movable partitions and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, without the express or implied consent of Landlord, such
tenancy shall be from month-to-month only, and shall not constitute a renewal
hereof or an extension for any further term, and in such case Rent shall be
payable at a monthly rate equal to the product of (i) the Rent applicable during
the last rental period of the Lease Term under this Lease, and (ii) a percentage
equal to 150%. Such tenancy shall be subject to every other applicable term,
covenant and agreement contained herein. Nothing contained in this Article 16
shall be construed as consent by Landlord to any holding over by Tenant, and
Landlord expressly reserves the right to require Tenant to surrender possession
of the Premises to Landlord as provided in this Lease upon the expiration or
other termination of this Lease. The provisions of this Article 16 shall not be
deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including

 

(25)



--------------------------------------------------------------------------------

reasonable attorneys’ fees) and liability resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) business days following a request in writing by Landlord, Tenant
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in the form of
Exhibit E, attached hereto (or such other form as may be reasonably required by
any prospective mortgagee or purchaser of the Project, or any portion thereof),
indicating therein any exceptions thereto that may exist at that time, and shall
also contain any other factual information reasonably requested by Landlord or
Landlord’s mortgagee or prospective mortgagee. Any such certificate may be
relied upon by any prospective mortgagee or purchaser of all or any portion of
the Project. Tenant shall execute and deliver whatever other instruments may be
reasonably required for such purposes. At any time during the Lease Term,
Landlord may require Tenant to provide Landlord with a current financial
statement and financial statements of the two (2) years prior to the current
financial statement year. Such statements shall be prepared in accordance with
generally accepted accounting principles and, if such is the normal practice of
Tenant, shall be audited by an independent certified public accountant. Failure
of Tenant to timely execute, acknowledge and deliver such estoppel certificate
or other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto (collectively, the “Superior Holders”); provided,
however, that in consideration of and a condition precedent to Tenant’s
agreement to subordinate this Lease, shall be the receipt by Tenant of a
subordination non-disturbance and attornment agreement in a commercially
reasonable form provided by such Superior Holders, which requires such Superior
Holder to accept this lease, and not to disturb tenant’s possession, so long as
an event of default has not occurred and be continuing (a “SNDAA”), executed by
Landlord and the appropriate Superior Holder. Tenant covenants and agrees in the
event any proceedings are brought for the foreclosure of any such mortgage or
deed in lieu thereof (or if any ground lease is terminated), to attorn, without
any deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure sale or deed in lieu thereof (or to
the ground lessor), if so requested to do so by such purchaser or lienholder or
ground lessor, and to recognize such purchaser or lienholder or ground lessor as
the lessor under this Lease, provided such lienholder or purchaser or ground
lessor shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant timely pays the rent and observes and performs the terms,
covenants and conditions of this Lease to be observed and performed by Tenant.
Landlord’s interest herein may be assigned as security at any time to any
lienholder. Tenant shall, within ten (10) days of request by Landlord, execute
such further instruments or assurances as Landlord may reasonably deem necessary
to evidence or confirm the subordination or superiority of this Lease to any
such mortgages, trust deeds, ground leases or underlying leases. Tenant waives
the provisions of any current or future statute, rule or law which may give or
purport to give Tenant any right or election to terminate or otherwise adversely
affect this Lease and the obligations of the Tenant hereunder in the event of
any foreclosure proceeding or sale.

 

(26)



--------------------------------------------------------------------------------

ARTICLE 19

DEFAULTS; REMEDIES

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due, unless such failure is
cured within five (5) business days after Tenant’s receipt of written notice
that the same was not paid when due, provided that if Tenant has previously
received two (2) or more notices from Landlord during the immediately preceding
twelve (12) month period stating that Tenant failed to pay any amount required
to be paid by Tenant under this Lease when due, then Landlord shall not be
required to deliver any notice to Tenant (except as may be required by
Applicable Laws) and a default shall immediately occur upon any failure by
Tenant to pay any rent or any other charge required to be paid under the Lease
when due; or

19.1.2 Except where a specific time period is otherwise set forth for Tenant’s
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3 Abandonment of the Premises by Tenant; or

19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease, or Section 29.35 of this Lease, where
such failure continues for more than two (2) business days after notice from
Landlord.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i) The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

(27)



--------------------------------------------------------------------------------

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

(v) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others. As used in Sections 19.2.1(i) and
(ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Section 19.2.1(iii) above, the “worth at the time of award” shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).

19.2.2 Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3 Subleases of Tenant. Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

19.5 Landlord Default.

19.5.1 General. Notwithstanding anything to the contrary set forth in this
Lease, Landlord shall not be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease unless Landlord
fails to perform such obligation within thirty (30) days after the receipt of
notice from Tenant specifying in detail Landlord’s failure to perform; provided,
however, if the nature of Landlord’s obligation is such that more than thirty
(30) days are required for its performance, then Landlord shall not be in
default under this Lease if it shall commence such performance within such
thirty (30) day period and thereafter diligently pursue the same to completion.
Upon any such default by Landlord under this Lease, Tenant may, except as
otherwise specifically provided in this Lease to the contrary, exercise any of
its rights provided at law or in equity.

19.5.2 Abatement of Rent. In the event that Tenant is prevented from using, and
does not use, the Premises or any portion thereof, as a result of (i) any
repair, maintenance or alteration performed by Landlord, or which

 

(28)



--------------------------------------------------------------------------------

Landlord failed to perform, after the Lease Commencement Date and required by
this Lease, which substantially interferes with Tenant’s use of the Premises, or
(ii) any failure to provide services, utilities or access to the Premises as
required by this Lease (either such set of circumstances as set forth in items
(i) or (ii), above, to be known as an “Abatement Event”), then Tenant shall give
Landlord notice of such Abatement Event, and if such Abatement Event continues
for five (5) consecutive business days after Landlord’s receipt of any such
notice (the “Eligibility Period”), then the Base Rent, Tenant’s Share of Direct
Expenses, and Tenant’s obligation to pay for parking (to the extent not utilized
by Tenant) shall be abated or reduced, as the case may be, after expiration of
the Eligibility Period for such time that Tenant continues to be so prevented
from using, and does not use for the normal conduct of Tenant’s business, the
Premises or a portion thereof, in the proportion that the rentable area of the
portion of the Premises that Tenant is prevented from using, and does not use,
bears to the total rentable area of the Premises; provided, however, in the
event that Tenant is prevented from using, and does not use, a portion of the
Premises for a period of time in excess of the Eligibility Period and the
remaining portion of the Premises is not sufficient to allow Tenant to
effectively conduct its business therein, and if Tenant does not conduct its
business from such remaining portion, then for such time after expiration of the
Eligibility Period during which Tenant is so prevented from effectively
conducting its business therein, the Base Rent and Tenant’s Share of Direct
Expenses for the entire Premises and Tenant’s obligation to pay for parking
shall be abated for such time as Tenant continues to be so prevented from using,
and does not use, the Premises. If, however, Tenant reoccupies any portion of
the Premises during such period, the Rent allocable to such reoccupied portion,
based on the proportion that the rentable area of such reoccupied portion of the
Premises bears to the total rentable area of the Premises, shall be payable by
Tenant from the date Tenant reoccupies such portion of the Premises. To the
extent an Abatement Event is caused by an event covered by Articles 11 or 13 of
this Lease, then Tenant’s right to abate rent shall be governed by the terms of
such Article 11 or 13, as applicable, and the Eligibility Period shall not be
applicable thereto. Such right to abate Base Rent and Tenant’s Share of Direct
Expenses shall be Tenant’s sole and exclusive remedy for rent abatement at law
or in equity for an Abatement Event. Except as provided in this Section 19.5.2,
nothing contained herein shall be interpreted to mean that Tenant is excused
from paying Rent due hereunder.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other terms, covenants, conditions, provisions and agreements herein contained
on the part of Tenant to be kept, observed and performed, shall, during the
Lease Term, peaceably and quietly have, hold and enjoy the Premises subject to
the terms, covenants, conditions, provisions and agreements hereof without
interference by any persons lawfully claiming by or through Landlord. The
foregoing covenant is in lieu of any other covenant express or implied.

ARTICLE 21

LETTER OF CREDIT

21.1 Delivery of Letter of Credit. Concurrently with Tenant’s execution of this
Lease, Tenant shall deliver to Landlord, as protection for the full and faithful
performance by Tenant of all of its obligations under this Lease, and for the
full and faithful performance by Tenant of all of its obligations under the
Existing Lease, and for all losses and damages Landlord may suffer (or which
Landlord reasonably estimates that it may suffer) as a result of any breach or
default by Tenant under this Lease or the Existing Lease or as otherwise set
forth in this Article 21, an irrevocable and unconditional negotiable standby
letter of credit (the “Letter of Credit”), in the amount set forth in Section 8
of the Summary (the “Letter of Credit Amount”), in the form attached hereto as
Exhibit G or other form reasonably approved by Landlord with materially the same
protections to the beneficiary, and containing the terms required herein,
payable in the City of San Francisco, California, running in favor of Landlord
and issued by and drawn on a bank (the “Bank”) reasonably approved by Landlord
and at a minimum having a long term issuer credit rating from Standard and
Poor’s Professional Rating Service of A or a comparable rating from Moody’s
Professional Rating Service (the “Bank’s Credit Rating Threshold”). The Letter
of Credit shall (i) be “callable” at sight, irrevocable and unconditional,
(ii) be maintained in effect, whether through renewal or extension, for the
period from the Lease Commencement Date and continuing until the date (the
“LC Expiration Date”) that is sixty (60) days after the expiration of the Lease
Term, and

 

(29)



--------------------------------------------------------------------------------

Tenant shall deliver a new Letter of Credit or certificate of renewal or
extension to Landlord at least sixty (60) days prior to the expiration of the
Letter of Credit then held by Landlord, without any action whatsoever on the
part of Landlord, (iii) be fully assignable by Landlord, its successors and
assigns, (iv) permit partial draws and multiple presentations and drawings, and
(v) be otherwise subject to the Uniform Customs and Practices for Documentary
Credits (1993-Rev), International Chamber of Commerce Publication #500, or the
International Standby Practices-ISP 98, International Chamber of Commerce
Publication #590. Landlord, or its then managing agent, shall have the right to
draw down an amount up to the face amount of the Letter of Credit if any of the
following shall have occurred or be applicable: (A) such amount is due to
Landlord under the terms and conditions of this Lease or under the terms and
conditions of the Existing Lease, or (B) Tenant has filed a voluntary petition
under the U. S. Bankruptcy Code or any state bankruptcy code (collectively,
“Bankruptcy Code”), or (C) an involuntary petition has been filed against Tenant
under the Bankruptcy Code, (D) the Bank has notified Landlord that the Letter of
Credit will not be renewed or extended through the LC Expiration Date, (E) the
Bank’s long term credit rating has been reduced below the Bank’s Credit Rating
Threshold and Tenant has failed to provide Landlord with a new letter of credit,
conforming in all respects to the requirements of this Article 21, in the amount
of the Letter of Credit Amount, within ten (10) days following Landlord’s
written demand therefore, of (F) Tenant has been placed into receivership or
conservatorship, or has become subject to similar proceedings under Federal or
State law. The Letter of Credit will be honored by the Bank regardless of
whether Tenant disputes Landlord’s right to draw upon the Letter of Credit.

21.2 Transfer of Letter of Credit. The Letter of Credit shall also provide that
Landlord, its successors and assigns, may, at any time and without notice to
Tenant and without first obtaining Tenant’s consent thereto, transfer (one or
more times) all or any portion of its interest in and to the Letter of Credit to
another party, person or entity, regardless of whether or not such transfer is
separate from or as a part of the assignment by Landlord of its rights and
interests in and to this Lease. In the event of a transfer of Landlord’s
interest in the Building, Landlord shall transfer the Letter of Credit, in whole
or in part, to the transferee and thereupon Landlord shall, without any further
agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole or any portion of said Letter of Credit to a
new landlord. In connection with any such transfer of the Letter of Credit by
Landlord, Tenant shall, at Tenant’s sole cost and expense, execute and submit to
the Bank such applications, documents and instruments as may be necessary to
effectuate such transfer, and Tenant shall be responsible for paying the Bank’s
transfer and processing fees in connection therewith.

21.3 In General. If, as a result of any drawing by Landlord on the Letter of
Credit, the amount of the Letter of Credit shall be less than the Letter of
Credit Amount, Tenant shall, within five (5) business days thereafter, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency, and any such additional letter(s) of credit shall comply with all of
the provisions of this Article 21, and if Tenant fails to comply with the
foregoing, notwithstanding anything to the contrary contained in Section 19.1
above, the same shall constitute an incurable default by Tenant under this Lease
(without the need for any additional notice and/or cure period); provided,
however, upon receipt of such additional letter(s) of credit in the amount equal
to the deficiency, Landlord shall return to Tenant any unapplied cash proceeds
from the Letter of Credit then held by Landlord. Tenant further covenants and
warrants that it will neither assign nor encumber the Letter of Credit or any
part thereof and that neither Landlord nor its successors or assigns will be
bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance. Without limiting the generality of the foregoing, if the Letter of
Credit expires earlier than the LC Expiration Date, Landlord will accept a
renewal thereof (such renewal letter of credit to be in effect and delivered to
Landlord, as applicable, not later than sixty (60) days prior to the expiration
of the Letter of Credit), which shall be irrevocable and automatically renewable
as above provided through the LC Expiration Date upon the same terms as the
expiring Letter of Credit or such other terms as may be acceptable to Landlord
in its sole discretion. However, if the Letter of Credit is not timely renewed,
or if Tenant fails to maintain the Letter of Credit in the amount and in
accordance with the terms set forth in this Article 21, Landlord shall have the
right to present the Letter of Credit to the Bank in accordance with the terms
of this Article 21, and the proceeds of the Letter of Credit may be applied by
Landlord against any Rent payable by Tenant under this Lease that is not paid
when due and/or to pay for all losses and damages that Landlord has suffered or
that Landlord reasonably estimates that it will suffer as a result of any breach
or default by Tenant under this Lease. Any unused proceeds shall constitute the
property of Landlord and need not be segregated from Landlord’s other assets.
Landlord agrees to pay to Tenant within thirty (30) days after the LC Expiration
Date the amount of any proceeds of the Letter of Credit received by Landlord and
not applied against any Rent payable by Tenant under this Lease that was not
paid when due or used to pay for any losses and/or damages suffered by Landlord
(or reasonably estimated by Landlord that it will suffer) as a result of any
breach or default by Tenant under this Lease; provided, however, that if prior
to the

 

(30)



--------------------------------------------------------------------------------

LC Expiration Date a voluntary petition is filed by Tenant, or an involuntary
petition is filed against Tenant by any of Tenant’s creditors, under the
Bankruptcy Code, then Landlord shall not be obligated to make such payment in
the amount of the unused Letter of Credit proceeds until either all preference
issues relating to payments under this Lease have been resolved in such
bankruptcy or reorganization case or such bankruptcy or reorganization case has
been dismissed.

21.4 Application of Letter of Credit. Tenant hereby acknowledges and agrees that
Landlord is entering into this Lease in material reliance upon the ability of
Landlord to draw upon the Letter of Credit upon the occurrence of any breach or
default on the part of Tenant under this Lease. If Tenant shall breach any
provision of this Lease or otherwise be in default hereunder, Landlord may, but
without obligation to do so, and without notice to Tenant, draw upon the Letter
of Credit, in part or in whole, to cure any breach or default of Tenant and/or
to compensate Landlord for any and all damages of any kind or nature sustained
or which Landlord reasonably estimates that it will sustain resulting from
Tenant’s breach or default. The use, application or retention of the Letter of
Credit, or any portion thereof, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by any applicable
law, it being intended that Landlord shall not first be required to proceed
against the Letter of Credit, and shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled. Tenant agrees not to
interfere in any way with payment to Landlord of the proceeds of the Letter of
Credit, either prior to or following a “draw” by Landlord of any portion of the
Letter of Credit, regardless of whether any dispute exists between Tenant and
Landlord as to Landlord’s right to draw upon the Letter of Credit. No condition
or term of this Lease shall be deemed to render the Letter of Credit conditional
to justify the issuer of the Letter of Credit in failing to honor a drawing upon
such Letter of Credit in a timely manner. Tenant agrees and acknowledges that
(i) the Letter of Credit constitutes a separate and independent contract between
Landlord and the Bank, (ii) Tenant is not a third party beneficiary of such
contract, (iii) Tenant has no property interest whatsoever in the Letter of
Credit or the proceeds thereof, and (iv) in the event Tenant becomes a debtor
under any chapter of the Bankruptcy Code, neither Tenant, any trustee, nor
Tenant’s bankruptcy estate shall have any right to restrict or limit Landlord’s
claim and/or rights to the Letter of Credit and/or the proceeds thereof by
application of Section 502(b)(6) of the U. S. Bankruptcy Code or otherwise.

21.5 Letter of Credit not a Security Deposit. Landlord and Tenant acknowledge
and agree that in no event or circumstance shall the Letter of Credit or any
renewal thereof or any proceeds thereof be (i) deemed to be or treated as a
“security deposit” within the meaning of California Civil Code Section 1950.7,
(ii) subject to the terms of such Section 1950.7, or (iii) intended to serve as
a “security deposit” within the meaning of such Section 1950.7. The parties
hereto (A) recite that the Letter of Credit is not intended to serve as a
security deposit and such Section 1950.7 and any and all other laws, rules and
regulations applicable to security deposits in the commercial context (“Security
Deposit Laws”) shall have no applicability or relevancy thereto and (B) waive
any and all rights, duties and obligations either party may now or, in the
future, will have relating to or arising from the Security Deposit Laws.

21.6 Bank’s Financial Condition.

21.6.1 Bank’s Long Term Credit Rating. If the Bank’s long term credit rating is
reduced below the Bank’s Credit Rating Threshold, or if the financial condition
of such issuer changes in any other materially adverse way, then Landlord shall
have the right to require that Tenant obtain from a different issuer a
substitute letter of credit that complies in all respects with the requirements
of this Article 21, and Tenant’s failure to obtain such substitute letter of
credit within ten (10) days following Landlord’s written demand therefor (with
no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) shall entitle Landlord
to immediately draw upon the then existing Letter of Credit in whole or in part,
without notice to Tenant. Tenant hereby (i) agrees that (A) Tenant has no
property interest whatsoever in the proceeds from any such draw, and (B) such
proceeds shall not be deemed to be or treated as a “security deposit” under the
Security Deposit Law, and (ii) waives all rights, duties and obligations either
party may now or, in the future, will have relating to or arising from the
Security Deposit Laws. Tenant shall be responsible for the payment of any and
all costs incurred with the review of any replacement Letter of Credit
(including without limitation Landlord’s reasonable attorneys’ fees), which
replacement is required pursuant to this Section or is otherwise requested by
Tenant.

21.6.2 Bank Placed Into Receivership. In the event the Bank is placed into
receivership or conservatorship by the Federal Deposit Insurance Corporation or
any successor or similar entity, then, effective as of the date such
receivership or conservatorship occurs, said Letter of Credit shall be deemed to
not meet the requirements of this Article 21, and, within ten (10) business days
following Landlord’s notice to Tenant of such receivership or

 

(31)



--------------------------------------------------------------------------------

conservatorship (the “LC Replacement Notice”), Tenant shall replace such Letter
of Credit with a substitute letter of credit from a different issuer reasonably
acceptable to Landlord and that complies in all respects with the requirements
of this Article 21. If Tenant fails to replace such Letter of Credit with a
substitute letter of credit from a different issuer pursuant to the terms and
conditions of this Section 21.6.2, then, notwithstanding anything in this Lease
to the contrary, Landlord shall have the right, at Landlord’s option, to either
(i) declare Tenant in default of this Lease for which there shall be no notice
or grace or cure periods being applicable thereto other than the aforesaid ten
(10) business day period), or (ii) elect to immediately draw upon the then
existing Letter of Credit in whole or in part, without notice to Tenant. Tenant
shall be responsible for the payment of any and all costs incurred with the
review of any replacement Letter of Credit (including without limitation
Landlord’s reasonable attorneys’ fees), which replacement is required pursuant
to this Section or is otherwise requested by Tenant.

ARTICLE 22

EMERGENCY GENERATOR; ROOFTOP ANTENNAS

22.1 Emergency Generator. Landlord and Tenant hereby acknowledge and agree that
Landlord, or Landlord’s predecessor, previously installed, for Tenant’s use, an
emergency generator and related equipment, cabling and conduits, including a
backup battery power supply systems (all such equipment defined collectively as
the “Emergency Generator”) in the location identified on Exhibit H. Throughout
the Lease Term, Tenant shall be permitted to retain such Emergency Generator
without further consent from Landlord. Tenant shall maintain such Emergency
Generator, at Tenant’s sole cost and expense, in good condition and repair,
reasonable wear and tear excepted; provided, however, nothing contained herein
shall require Tenant to make any capital repairs to or replacements of the
Emergency Generator. In addition, all costs associated with the operation of the
Emergency Generator shall be at Tenant’s sole cost and expense, including,
without limitation, costs incurred by Landlord in connection with the
regularly-scheduled testing of the Emergency Generator. Tenant shall surrender
the Emergency Generator to Landlord with the Premises upon the expiration or
earlier termination of this Lease, and Tenant shall thereafter have no further
rights with respect thereto. ISuch Emergency Generator shall, in all instances,
comply with applicable governmental laws, codes, rules and regulations, and
CC&Rs.

22.2 Rooftop Antennas. Landlord and Tenant hereby acknowledge and agree that
Tenant has installed one or more satellite dish antennas on the roof of the
Building as shown on Exhibit I (such antennas and related equipment, including
cabling, wires and conduit, is, for the sake of convenience, defined
collectively as the “Telecommunications Equipment”). Throughout the Lease Term,
Tenant shall be permitted to retain such Telecommunications Equipment without
further consent from Landlord. Tenant shall maintain such Telecommunications
Equipment, at Tenant’s sole cost and expense, in good operating condition and
repair, reasonable wear and tear excepted. Tenant may remove the
Telecommunications Equipment at any time during the Lease, and, if not removed
prior to the expiration or earlier termination of the Lease, shall remove such
Telecommunications Equipment upon such expiration or earlier termination of this
Lease. In any event, upon such removal Tenant shall return the affected portion
of the rooftop and the Building to the condition the rooftop and the Building
would have been in had no such Telecommunications Equipment been installed
(reasonable wear and tear excepted). Such Telecommunications Equipment shall, in
all instances, comply with applicable governmental laws, codes, rules and
regulations, and CC&Rs. Tenant shall not be entitled to license its
Telecommunication Equipment to any unrelated third party, nor shall Tenant be
permitted to receive any revenues, fees or any other consideration (except
pursuant to charges for Tenant’s business services which are provided via such
Telecommunications Equipment) for the use of such Telecommunication Equipment by
an unrelated third party. Tenant hereby expressly acknowledges Landlord’s
continued right (i) to itself utilize the remaining rooftop space, and (ii) to
re-sell, license or leasing of any rooftop space to an unaffiliated third party;
provided, however, such Landlord (or third-party) use shall not materially
interfere with Tenant’s Telecommunications Equipment.

ARTICLE 23

SIGNS

23.1 Full Floors. Subject to Landlord’s prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire

 

(32)



--------------------------------------------------------------------------------

floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.

23.2 Multi-Tenant Floors. If other tenants occupy space on the floor on which
the Premises is located, Tenant’s identifying signage shall be provided by
Landlord, at Tenant’s cost, and such signage shall be comparable to that used by
Landlord for other similar floors in the Building and shall comply with
Landlord’s then-current Building standard signage program.

23.3 Prohibited Signage and Other Items. Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant. Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas. Any signs, window coverings, or blinds (even if
the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.

23.4 Building and Lobby Signage.

23.4.1 Tenant’s Existing Signage. As of the date of this Lease, Tenant currently
possesses identification signage affixed to the exterior of the Building and
signage located in the lobby of the Building (collectively, “Existing Signage”),
which Existing Signage has previously been approved by Landlord pursuant to the
terms of the Existing Lease. Throughout the Lease Term, Tenant shall be
permitted to retain such Existing Signage, in its current form, without further
consent from Landlord, provided that such Existing Signage is maintained in a
good and safe condition and appearance and in compliance with all applicable
laws and to any CC&Rs Landlord shall be responsible for the maintenance and
repair of such Existing Signage, at Tenant’s sole cost and expense. The rights
contained in this Section 23.4 shall be personal to the Original Tenant and any
Non-Transferee Assignee, and may only be exercised by the Original Tenant or a
any Non-Transferee Assignee (and not any other assignee, sublessee or Transferee
of the Original Tenant’s interest in this Lease) if the Original Tenant or
Non-Transferee Assignee, as the case may be, is in direct occupancy (as opposed
to subleasing) of at least three (3) floors of the Building. Upon the expiration
or earlier termination of this Lease, Tenant shall, at Tenant’s sole cost and
expense, cause the Existing Signage to be removed and shall cause the areas in
which such Existing Signage was located to be restored to the condition existing
immediately prior to the placement of such Existing Signage (excepting normal
wear and tear). If Tenant fails to timely remove such Existing Signage or to
restore the areas in which such Existing Signage was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
costs incurred by Landlord in so performing shall be reimbursed by Tenant to
Landlord within thirty (30) days after Tenant’s receipt of an invoice therefor.
The terms and conditions of this Section 23.4 shall survive the expiration or
earlier termination of this Lease.

23.4.2 New Lobby Signage. In the event Landlord grants any other tenant or
occupant of the Building the right to install signage in the Building lobby,
Landlord shall ensure that the total signage rights granted to each tenant or
occupant of the Building, including Tenant, when compared to the other tenants
and occupants of the Building, shall be reasonably proportionate to the total
square footage in the Building occupied by such tenant or occupant when compared
to the other tenants and occupants of the Building.

23.5 Window Display Signage. Subject to the terms and conditions of this
Article 23, Tenant may install signage or other displays in the three
(3) display windows on Sacramento Street, provided such signage or other display
is professionally prepared, consistent with the ground floor signage in other
first class office buildings and consistent with the quality of the retail
display windows in Embarcadero Center. Any such signage which Landlord deems in
violation of the foregoing requirements in its sole good faith discretion shall
be removed at once upon demand by Landlord. In no event shall any exterior
signage be used for promotions or advertising unrelated to Tenant’s own business
without Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole and absolute discretion and which may be conditioned upon
payment of a fee or sharing of revenue with Landlord. The rights contained in
this Section 23.5 shall be personal to the Original Tenant and any
Non-Transferee Assignee, and may only be exercised by the Original Tenant or a
any Non-Transferee Assignee (and not any other assignee, sublessee or Transferee
of the Original Tenant’s interest in this Lease) if the Original Tenant or
Non-Transferee Assignee, as the case may be, is in direct occupancy (as opposed
to subleasing) of at least three (3) floors of the Building. The rights granted

 

(33)



--------------------------------------------------------------------------------

to Tenant pursuant to this Section 23.5 shall be subject to and subordinate to
any rights the City of San Francisco may have with regard to the display
windows.

ARTICLE 24

COMPLIANCE WITH LAW

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated (collectively, “Applicable Laws”).
At its sole cost and expense, Tenant shall promptly comply with any Applicable
Laws which relate to (i) Tenant’s use of the Premises, (ii) any Alterations made
by Tenant to the Premises, and any Tenant Improvements in the Premises, or
(iii) the Base Building, but as to the Base Building, only to the extent such
obligations are triggered by Alterations made by Tenant to the Premises to the
extent such Alterations are not normal and customary business office
improvements, or the Tenant Improvements, or Tenant’s use of the Premises for
non-general office use. Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations and to cooperate with Landlord, including, without
limitation, by taking such actions as Landlord may reasonably require, in
Landlord’s efforts to comply with such standards or regulations. The judgment of
any court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant. Tenant shall promptly pay all fines, penalties and
damages that may arise out of or be imposed because of its failure to comply
with the provisions of this Article 24. Landlord shall comply with all
Applicable Laws relating to the Base Building, provided that compliance with
such Applicable Laws is not the responsibility of Tenant under this Lease, and
provided further that Landlord’s failure to comply therewith would prohibit
Tenant from obtaining or maintaining a certificate of occupancy for the
Premises, or would unreasonably and materially affect the safety of Tenant’s
employees or create a significant health hazard for Tenant’s employees, or would
otherwise materially and adversely affect Tenant’s use of or access to the
Premises. Landlord shall be permitted to include in Operating Expenses any costs
or expenses incurred by Landlord under this Article 24 to the extent not
prohibited by the terms of Section 4.2.7 above.

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days after
Tenant’s receipt of written notice from Landlord that said amount is due, then
Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
overdue amount plus any reasonable attorneys’ fees incurred by Landlord by
reason of Tenant’s failure to pay Rent and/or other charges when due hereunder.
The late charge shall be deemed Additional Rent and the right to require it
shall be in addition to all of Landlord’s other rights and remedies hereunder or
at law and shall not be construed as liquidated damages or as limiting
Landlord’s remedies in any manner. In addition to the late charge described
above, any Rent or other amounts owing hereunder which are not paid within ten
(10) days after the date they are due shall bear interest from the date when due
until paid at a rate per annum equal to the lesser of (i) the annual “Bank Prime
Loan” rate cited in the Federal Reserve Statistical Release Publication
G.13(415), published on the first Tuesday of each calendar month (or such other
comparable index as Landlord and Tenant shall reasonably agree upon if such rate
ceases to be published) plus two (2) percentage points, and (ii) the highest
rate permitted by applicable law.

ARTICLE 26

LANDLORD’S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such

 

(34)



--------------------------------------------------------------------------------

failure shall continue in excess of the time allowed under Section 19.1.2,
above, unless a specific time period is otherwise stated in this Lease, Landlord
may, but shall not be obligated to, make any such payment or perform any such
act on Tenant’s part without waiving its rights based upon any default of Tenant
and without releasing Tenant from any obligations hereunder.

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant’s defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Section 10.1 of this Lease (subject to the waiver of subrogation set forth
in Section 10.4 of this Lease); and (iii) sums equal to all expenditures made
and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to law, including, without limitation, all reasonable legal
fees and other amounts so expended. Tenant’s obligations under this Section 26.2
shall survive the expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times and upon not less than
twenty-four (24) hours prior notice (which notice may be verbal to Tenant’s
office manager and which notice shall not be required in the event of an
emergency) notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers or, during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) perform any covenants of Tenant
which Tenant fails to perform in the manner provided herein. Landlord may make
any such entries without the abatement of Rent (except as specifically set forth
in Section 19.5.2 of this Lease), except as otherwise provided in this Lease,
and may take such reasonable steps as required to accomplish the stated
purposes. Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant’s business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby. For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant’s vaults,
safes and special security areas designated in advance by Tenant. In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises. Any entry into the Premises by
Landlord in the manner hereinbefore described shall not be deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or an actual or
constructive eviction of Tenant from any portion of the Premises. No provision
of this Lease shall be construed as obligating Landlord to perform any repairs,
alterations or decorations except as otherwise expressly agreed to be performed
by Landlord herein.

ARTICLE 28

TENANT PARKING

Tenant shall rent from Landlord, commencing on the Lease Commencement Date, the
number of parking spaces set forth in Section 9 of the Summary, on a monthly
basis throughout the Lease Term, which number of parking spaces represent all of
the parking spaces located in the Project parking facility. Tenant shall pay to
Landlord for automobile parking spaces on a monthly basis the prevailing rate
charged from time to time at the location of such parking spaces; provided,
however, the monthly parking rental rates charged to Tenant from time to time
shall not exceed the prevailing monthly rates being charged generally to
comparable users of self-parking parking facilities within first class office
building located in the vicinity of the Project. In addition, in the event the
comparable rates referenced above are not inclusive of taxes, then Tenant shall
be responsible for the full amount of any taxes imposed by any governmental
authority in connection with the renting of such parking spaces by Tenant or the
use of the parking facility by Tenant. Tenant’s continued right to use the
parking spaces is conditioned upon Tenant abiding by all the rules and
regulations

 

(35)



--------------------------------------------------------------------------------

which are reasonably prescribed from time to time for the orderly operation and
use of the parking facility where the parking spaces are located (including the
prohibition of vehicle repair and maintenance activities in the Project’s
parking facilities), Tenant’s cooperation in seeing that Tenant’s employees and
visitors also comply with such rules and regulations and Tenant not being in
default under this Lease. Tenant’s use of the Project parking facility shall be
at Tenant’s sole risk and Tenant acknowledges and agrees that Landlord shall
have no liability whatsoever for damage to the vehicles of Tenant, its employees
and/or visitors, or for other personal injury or property damage or theft
relating to or connected with the parking rights granted herein or any of
Tenant’s, its employees’ and/or visitors’ use of the parking facilities.
Tenant’s rights hereunder are subject to the terms of any Underlying Documents.
Landlord specifically reserves the right to change the size, configuration,
design, layout and all other aspects of the Project parking facility at any time
and Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of Rent (but, to the extent Tenant
is prevented from using the Project parking facility, with a proportional
abatement of the monthly parking rate) under this Lease, from time to time,
temporally close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements. Landlord may delegate its responsibilities hereunder to a parking
operator in which case such parking operator shall have all the rights of
control attributed hereby to the Landlord. The parking spaces rented by Tenant
pursuant to this Article 28 are provided to Tenant solely for use by Tenant’s
own personnel and the right to use such spaces may not be transferred, assigned,
subleased or otherwise alienated by Tenant separate and apart from a Transfer of
this Lease without Landlord’s prior approval. Tenant may validate visitor
parking by such method or methods as the Landlord may establish, at the
validation rate from time to time generally applicable to visitor parking.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1 Terms; Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3 No Air Rights. No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease. If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

29.4 Modification of Lease. Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights or obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) business days
following a request therefor. At the request of Landlord or any mortgagee or
ground lessor, Tenant agrees to execute a short form memorandum of Lease and
deliver the same to Landlord within ten (10) business days following the request
therefor.

29.5 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all future liability under this
Lease and Tenant agrees to look solely to such transferee for the performance of
Landlord’s obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.

 

(36)



--------------------------------------------------------------------------------

29.6 Prohibition Against Recording. Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the interest of
Landlord in the Building, including any sales or insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises. None of the Landlord Parties shall have any personal liability
therefor, and Tenant hereby expressly waives and releases such personal
liability on behalf of itself and all persons claiming by, through or under
Tenant. The limitations of liability contained in this Section 29.13 shall inure
to the benefit of Landlord’s and the Landlord Parties’ present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord’s
obligations under this Lease. Notwithstanding any contrary provision herein,
neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.

29.14 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the terms, covenants, conditions or provisions of this Lease can
be modified, deleted or added to except in writing signed by the parties hereto.

 

(37)



--------------------------------------------------------------------------------

29.15 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

29.17 Waiver of Redemption by Tenant. Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant’s right of occupancy of the Premises after any termination of this Lease.

29.18 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be
(A) sent by United States certified or registered mail, postage prepaid, return
receipt requested (“Mail”), (B) transmitted by telecopy, if such telecopy is
promptly followed by a Notice sent by Mail, (C) delivered by a nationally
recognized overnight courier, or (D) delivered personally. Any Notice shall be
sent, transmitted, or delivered, as the case may be, to Tenant at the
appropriate address set forth in Section 10 of the Summary, or to such other
place as Tenant may from time to time designate in a Notice to Landlord, or to
Landlord at the addresses set forth below, or to such other places as Landlord
may from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (i) three (3) days after the date it is posted if sent by Mail, (ii) the
date the telecopy is transmitted, (iii) the date the overnight courier delivery
is made, or (iv) the date personal delivery is made. As of the date of this
Lease, any Notices to Landlord must be sent, transmitted, or delivered, as the
case may be, to the following addresses:

 

VNO Patson Sacramento LP c/o Vornado Realty Trust 888 Seventh Avenue New York,
New York 10019 Attn.: President – New York Office Division and Vornado Realty
Trust 210 Route 4 East Paramus, New Jersey 07652 Attn: Chief Financial Officer
and Vornado Realty Trust 555 California Street San Francisco, California 94104
Attn: General Manager

 

(38)



--------------------------------------------------------------------------------

and Allen Matkins Leck Gamble Mallory & Natsis LLP 1901 Avenue of the Stars,
Suite 1800 Los Angeles, California 90067 Attention: Anton N. Natsis, Esq.

29.19 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several. In the event
that the Tenant is a married individual, the terms, covenants and conditions of
this Lease shall be binding upon the marital community of which the Tenant is a
member.

29.20 Authority. Tenant hereby represents and warrants that Tenant is a duly
formed and existing entity qualified to do business in the State of California
and that Tenant has full right and authority to execute and deliver this Lease
and that each person signing on behalf of Tenant is authorized to do so.

29.21 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22 Governing Law; JUDICIAL REFERENCE. This Lease shall be construed and
enforced in accordance with the laws of the State of California. THE PARTIES
HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY
IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE. IF THE JURY WAIVER
PROVISIONS OF THIS SECTION 29.22 ARE NOT ENFORCEABLE UNDER CALIFORNIA LAW, THEN
THE FOLLOWING PROVISIONS SHALL APPLY. IT IS THE DESIRE AND INTENTION OF THE
PARTIES TO AGREE UPON A MECHANISM AND PROCEDURE UNDER WHICH CONTROVERSIES AND
DISPUTES ARISING OUT OF THIS LEASE OR RELATED TO THE PREMISES WILL BE RESOLVED
IN A PROMPT AND EXPEDITIOUS MANNER. ACCORDINGLY, EXCEPT WITH RESPECT TO ACTIONS
FOR UNLAWFUL OR FORCIBLE DETAINER OR WITH RESPECT TO THE PREJUDGMENT REMEDY OF
ATTACHMENT, ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY
HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR SUBSIDIARIES OR AFFILIATED ENTITIES) ON ANY MATTERS WHATSOEVER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE OR OCCUPANCY OF THE
PREMISES AND/OR ANY CLAIM OF INJURY OR DAMAGE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, SHALL BE HEARD AND RESOLVED BY A REFEREE UNDER THE
PROVISIONS OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 638 — 645.1,
INCLUSIVE (AS SAME MAY BE AMENDED, OR ANY SUCCESSOR STATUTE(S) THERETO) (THE
“REFEREE SECTIONS”). ANY FEE TO INITIATE THE JUDICIAL REFERENCE PROCEEDINGS AND
ALL FEES CHARGED AND COSTS INCURRED BY THE REFEREE SHALL BE PAID BY THE PARTY
INITIATING SUCH PROCEDURE (EXCEPT THAT IF A REPORTER IS REQUESTED BY EITHER
PARTY, THEN A REPORTER SHALL BE PRESENT AT ALL PROCEEDINGS WHERE REQUESTED AND
THE FEES OF SUCH REPORTER — EXCEPT FOR COPIES ORDERED BY THE OTHER PARTIES —
SHALL BE BORNE BY THE PARTY REQUESTING THE REPORTER); PROVIDED HOWEVER, THAT
ALLOCATION OF THE COSTS AND FEES, INCLUDING ANY INITIATION FEE, OF SUCH
PROCEEDING SHALL BE ULTIMATELY DETERMINED IN ACCORDANCE WITH SECTION 26.02
BELOW. THE VENUE OF THE PROCEEDINGS SHALL BE IN THE COUNTY IN WHICH THE PREMISES
ARE LOCATED. WITHIN TEN (10) DAYS OF RECEIPT BY ANY PARTY OF A WRITTEN REQUEST
TO RESOLVE ANY DISPUTE OR CONTROVERSY PURSUANT TO THIS SECTION 29.22, THE
PARTIES SHALL AGREE

 

(39)



--------------------------------------------------------------------------------

UPON A SINGLE REFEREE WHO SHALL TRY ALL ISSUES, WHETHER OF FACT OR LAW, AND
REPORT A FINDING AND JUDGMENT ON SUCH ISSUES AS REQUIRED BY THE REFEREE
SECTIONS. IF THE PARTIES ARE UNABLE TO AGREE UPON A REFEREE WITHIN SUCH TEN
(10) DAY PERIOD, THEN ANY PARTY MAY THEREAFTER FILE A LAWSUIT IN THE COUNTY IN
WHICH THE PREMISES ARE LOCATED FOR THE PURPOSE OF APPOINTMENT OF A REFEREE UNDER
THE REFEREE SECTIONS. IF THE REFEREE IS APPOINTED BY THE COURT, THE REFEREE
SHALL BE A NEUTRAL AND IMPARTIAL RETIRED JUDGE WITH SUBSTANTIAL EXPERIENCE IN
THE RELEVANT MATTERS TO BE DETERMINED, FROM JAMS, THE AMERICAN ARBITRATION
ASSOCIATION OR SIMILAR MEDIATION/ARBITRATION ENTITY. THE PROPOSED REFEREE MAY BE
CHALLENGED BY ANY PARTY FOR ANY OF THE GROUNDS LISTED IN THE REFEREE SECTIONS.
THE REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES OF FACT AND LAW AND REPORT
HIS OR HER DECISION ON SUCH ISSUES, AND TO ISSUE ALL RECOGNIZED REMEDIES
AVAILABLE AT LAW OR IN EQUITY FOR ANY CAUSE OF ACTION THAT IS BEFORE THE
REFEREE, INCLUDING AN AWARD OF ATTORNEYS’ FEES AND COSTS IN ACCORDANCE WITH THIS
LEASE. THE REFEREE SHALL NOT, HOWEVER, HAVE THE POWER TO AWARD PUNITIVE DAMAGES,
NOR ANY OTHER DAMAGES WHICH ARE NOT PERMITTED BY THE EXPRESS PROVISIONS OF THIS
LEASE, AND THE PARTIES HEREBY WAIVE ANY RIGHT TO RECOVER ANY SUCH DAMAGES. THE
PARTIES SHALL BE ENTITLED TO CONDUCT ALL DISCOVERY AS PROVIDED IN THE CALIFORNIA
CODE OF CIVIL PROCEDURE, AND THE REFEREE SHALL OVERSEE DISCOVERY AND MAY ENFORCE
ALL DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE, WITH RIGHTS TO
REGULATE DISCOVERY AND TO ISSUE AND ENFORCE SUBPOENAS, PROTECTIVE ORDERS AND
OTHER LIMITATIONS ON DISCOVERY AVAILABLE UNDER CALIFORNIA LAW. THE REFERENCE
PROCEEDING SHALL BE CONDUCTED IN ACCORDANCE WITH CALIFORNIA LAW (INCLUDING THE
RULES OF EVIDENCE), AND IN ALL REGARDS, THE REFEREE SHALL FOLLOW CALIFORNIA LAW
APPLICABLE AT THE TIME OF THE REFERENCE PROCEEDING. THE PARTIES SHALL PROMPTLY
AND DILIGENTLY COOPERATE WITH ONE ANOTHER AND THE REFEREE, AND SHALL PERFORM
SUCH ACTS AS MAY BE NECESSARY TO OBTAIN A PROMPT AND EXPEDITIOUS RESOLUTION OF
THE DISPUTE OR CONTROVERSY IN ACCORDANCE WITH THE TERMS OF THIS SECTION 29.22.
IN THIS REGARD, THE PARTIES AGREE THAT THE PARTIES AND THE REFEREE SHALL USE
BEST EFFORTS TO ENSURE THAT (A) DISCOVERY BE CONDUCTED FOR A PERIOD NO LONGER
THAN SIX (6) MONTHS FROM THE DATE THE REFEREE IS APPOINTED, EXCLUDING MOTIONS
REGARDING DISCOVERY, AND (B) A TRIAL DATE BE SET WITHIN NINE (9) MONTHS OF THE
DATE THE REFEREE IS APPOINTED. IN ACCORDANCE WITH SECTION 644 OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE, THE DECISION OF THE REFEREE UPON THE WHOLE ISSUE MUST
STAND AS THE DECISION OF THE COURT, AND UPON THE FILING OF THE STATEMENT OF
DECISION WITH THE CLERK OF THE COURT, OR WITH THE JUDGE IF THERE IS NO CLERK,
JUDGMENT MAY BE ENTERED THEREON IN THE SAME MANNER AS IF THE ACTION HAD BEEN
TRIED BY THE COURT. ANY DECISION OF THE REFEREE AND/OR JUDGMENT OR OTHER ORDER
ENTERED THEREON SHALL BE APPEALABLE TO THE SAME EXTENT AND IN THE SAME MANNER
THAT SUCH DECISION, JUDGMENT, OR ORDER WOULD BE APPEALABLE IF RENDERED BY A
JUDGE OF THE SUPERIOR COURT IN WHICH VENUE IS PROPER HEREUNDER. THE REFEREE
SHALL IN HIS/HER STATEMENT OF DECISION SET FORTH HIS/HER FINDINGS OF FACT AND
CONCLUSIONS OF LAW. THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE
SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH THE CODE OF CIVIL PROCEDURE. NOTHING
IN THIS SECTION 29.22 SHALL PREJUDICE THE RIGHT OF ANY PARTY TO OBTAIN
PROVISIONAL RELIEF OR OTHER EQUITABLE REMEDIES FROM A COURT OF COMPETENT
JURISDICTION AS SHALL OTHERWISE BE AVAILABLE UNDER THE CODE OF CIVIL PROCEDURE
AND/OR APPLICABLE COURT RULES.

 

(40)



--------------------------------------------------------------------------------

29.23 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party. The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

29.25 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
then, except as expressly provided to the contrary in this Lease, Tenant shall
not be entitled to make any repairs or perform any acts hereunder at Landlord’s
expense or to any setoff of the Rent or other amounts owing hereunder against
Landlord.

29.26 Project or Building Name, Address and Signage. Landlord shall have the
right at any time to change the name and/or address of the Project or Building
and to install, affix and maintain any and all signs on the exterior and on the
interior of the Project or Building as Landlord may, in Landlord’s sole
discretion, desire. Tenant shall not use the name of the Project or Building or
use pictures or illustrations of the Project or Building in advertising or other
publicity or for any purpose other than as the address of the business to be
conducted by Tenant in the Premises, without the prior written consent of
Landlord.

29.27 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

29.28 Confidentiality. Tenant acknowledges that the content of this Lease and
any related documents are confidential information. Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant’s financial,
legal, and space planning consultants, and as otherwise required by law,
including, without limitation, in the event Tenant is a publicly traded company
on one of the nationally recognized securities exchanges (such as, without
limitation, NYSE or NASDAQ), any disclosures or filings required by the
Securities and Exchange Commission.

29.29 Building Renovations. It is specifically understood and agreed that
Landlord has no obligation and has made no promises to alter, remodel, improve,
renovate, repair or decorate the Premises, Building, or any part thereof and
that no representations respecting the condition of the Premises or the Building
have been made by Landlord to Tenant except as specifically set forth herein or
in the Tenant Work Letter. However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises. Landlord shall use commercially reasonable efforts to complete any
Renovations in a manner which does not materially, adversely affect Tenant’s use
of or access to the Premises. Notwithstanding the foregoing, Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent (except as specifically
set forth in Section 19.5.2 of this Lease). Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises or of Tenant’s personal property or
improvements resulting from the Renovations, or for any inconvenience or
annoyance occasioned by such Renovations, provided that the foregoing shall not
limit Landlord’s liability, if any, pursuant to applicable law for personal
injury and property damage to the extent caused by the gross negligence or
willful misconduct of Landlord, its agents, employees or contractors.

 

(41)



--------------------------------------------------------------------------------

29.30 No Violation. Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

29.31 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the “Lines”), provided that (i) Tenant shall obtain
Landlord’s prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease, (ii) an acceptable number of spare Lines and
space for additional Lines shall be maintained for existing and future occupants
of the Project, as determined in Landlord’s reasonable opinion, (iii) the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
excessive electromagnetic fields or radiation, shall be surrounded by a
protective conduit reasonably acceptable to Landlord, and shall be identified in
accordance with the “Identification Requirements,” as that term is set forth
hereinbelow, (iv) any new or existing Lines servicing the Premises shall comply
with all applicable governmental laws and regulations, (v) as a condition to
permitting the installation of new Lines, Landlord may require that Tenant
remove existing Lines located in or serving the Premises and repair any damage
in connection with such removal, and (vi) Tenant shall pay all costs in
connection therewith. Any new Lines installed by Tenant during the Lease Term
shall be clearly marked with adhesive plastic labels (or plastic tags attached
to such Lines with wire) to show Tenant’s name, suite number, telephone number
and the name of the person to contact in the case of an emergency (A) every four
feet (4’) outside the Premises (specifically including, but not limited to, the
electrical room risers and other Common Areas), and (B) at the Lines’
termination point(s) (collectively, the “Identification Requirements”). Landlord
reserves the right, upon notice to Tenant prior to the expiration or earlier
termination of this Lease, to require that Tenant, at Tenant’s sole cost and
expense, remove any Lines located in or serving the Premises prior to the
expiration or earlier termination of this Lease, provided that upon Tenant’s
request at the time of requesting Landlord’s consent to the installation of any
Lines, Landlord shall notify Tenant (concurrently with Landlord’s consent) as to
whether any Lines to be installed based upon such consent will be required to be
removed pursuant to the terms of this sentence.

29.32 Transportation Management. Tenant shall fully comply with any
governmentally mandated present or future programs to manage parking,
transportation or traffic in and around the Project and/or the Building, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises.
Additionally, Tenant shall (at no additional cost to Tenant) reasonably comply
with all other present or future programs intended to manage parking,
transportation or traffic in and around the Project and/or the Building, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.

29.33 Guaranty. This Lease is subject to and conditioned upon Tenant delivering
to Landlord, concurrently with Tenant’s execution and delivery of this Lease, a
guaranty (a “Guaranty”) in the form attached hereto as Exhibit J, which guaranty
shall be fully executed by and binding upon OpenTV Corp., a company incorporated
in the British Virgin Islands, OpenTV US Holdings, Inc., a Delaware corporation,
and OpenTV US Investments, Inc., a Delaware corporation (collectively, the
“Guarantor”). Tenant hereby expressly waives any and all of the benefits under
the second sentence of California Civil Code Section 2822(a) with respect to the
Guaranty, and agrees that Landlord (not Tenant) may designate the portion of
Tenant’s Lease obligations that are satisfied by a partial payment by Tenant.

29.34 Existing Furniture, Fixtures and Equipment. Landlord hereby transfers to
Tenant all of Landlord’s right, title and interest in all furniture, fixtures,
and equipment currently existing in the Premises (collectively, the “Existing
FF&E”), for the sum of One Dollar ($1.00). Tenant hereby acknowledges that the
Existing FF&E is currently installed in the Premises and being used by Tenant
and that, notwithstanding any provision of this Lease or the Tenant Work Letter
to the contrary, Landlord makes no representations or warranties regarding the
condition of such Existing FF&E, and Tenant hereby acknowledges and agrees that
it shall continue to accept such Existing FF&E in its currently existing,
“as-is” “where is” condition.

 

(42)



--------------------------------------------------------------------------------

29.35 OFAC Compliance of Tenant.

29.35.1 Representations and Warranties. Tenant represents and warrants that
(a) Tenant and each person or entity owning an interest in Tenant is (i) not
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation (collectively, the
“List”), and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage in transactions by any trade embargo, economic
sanction, or other prohibition of United States law, regulation, or Executive
Order of the President of the United States, (b) none of the funds or other
assets of Tenant constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person (as hereinafter defined), (c) no Embargoed
Person has any interest of any nature whatsoever in Tenant (whether directly or
indirectly), (d) none of the funds of Tenant have been derived from any unlawful
activity with the result that the investment in Tenant is prohibited by law or
that the Lease is in violation of law, and (e) Tenant has implemented
procedures, and will consistently apply those procedures, to ensure the
foregoing representations and warranties remain true and correct at all times.
The term “Embargoed Person” means any person, entity or government subject to
trade restrictions under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder with the result that the investment in
Tenant is prohibited by law or Tenant is in violation of law. Notwithstanding
anything contained herein to the contrary, for the purposes of this
Section 29.35, the phrase “or entity owning an interest in Tenant” and all
similar such phrases shall not include (x) any holder of a direct or indirect
interest in a publicly traded company whose shares are listed and traded on a
United States national stock exchange, or (y) any limited partner, unit holder
or shareholder owning an interest of five percent (5%) or less in OpenTv, Inc.,
or the holder of any direct or indirect interest in OpenTv, Inc.

29.35.2 Compliance with Laws. Tenant covenants and agrees (a) to comply with all
requirements of law relating to money laundering, anti-terrorism, trade embargos
and economic sanctions, now or hereafter in effect, (b) to immediately notify
Landlord in writing if any of the representations, warranties or covenants set
forth in this paragraph or the preceding Section are known to Tenant to no
longer be true or to have been breached or if Tenant has a reasonable basis to
believe that they may no longer be true or have been breached, (c) not to use
funds from any “Prohibited Person” (as such term is defined in the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism) to make any payment due to
Landlord under the Lease, as amended, and (d) at the request of Landlord, to
provide such information as may be reasonably requested by Landlord to determine
Tenant’s compliance with the terms hereof.

29.35.3 Event of Default; Indemnity. Tenant hereby acknowledges and agrees that
Tenant’s inclusion on the List at any time during the term of the Lease, as
amended, shall be an default under Section 19.1.4 of this Lease. Notwithstanding
anything herein to the contrary, Tenant shall not permit the Premises or any
portion thereof to be used or occupied by any person or entity on the List or by
any Embargoed Person (on a permanent, temporary or transient basis), and any
such use or occupancy of the Premises by any such person or entity shall be an
default hereunder. Tenant shall indemnify and hold Landlord harmless and against
from all losses, damages, liabilities, cost and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) that are incurred by
Landlord and/or its affiliate that derive from a claim made by a third party
against Landlord and/or its affiliates arising or alleged to arise from a
misrepresentation made by Tenant hereunder or a breach of any covenant to be
performed by Tenant hereunder.

29.35.4 Documentation. Tenant shall provide reasonable documentary and other
evidence of Tenant’s identity and ownership as may be reasonably requested by
Landlord at any time to enable Landlord to verify Tenant’s identity or to comply
with any legal request.

29.36 OFAC Compliance of Landlord.

29.36.1 Representations and Warranties. Landlord represents and warrants that
(a) Landlord and each person or entity owning an interest in Landlord is (i) not
currently identified on the Specially Designated Nationals and Blocked Persons
List maintained by the Office of Foreign Assets Control, Department of the
Treasury (“OFAC”) and/or on any other similar list maintained by OFAC pursuant
to any authorizing statute, executive order or regulation (collectively, the
“List”), and (ii) not a person or entity with whom a citizen of the United
States is prohibited to engage

 

(43)



--------------------------------------------------------------------------------

in transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Landlord constitute property
of, or are beneficially owned, directly or indirectly, by any Embargoed Person
(as hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Landlord (whether directly or indirectly), (d) none of the funds
of Landlord have been derived from any unlawful activity with the result that
the investment in Landlord is prohibited by law or that the Lease is in
violation of law, and (e) Landlord has implemented procedures, and will
consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times. The term “Embargoed Person”
means any person, entity or government subject to trade restrictions under U.S.
law, including but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. §1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated thereunder with the
result that the investment in Landlord is prohibited by law or Landlord is in
violation of law. Notwithstanding anything contained herein to the contrary, for
the purposes of this Section 29.36, the phrase “or entity owning an interest in
Landlord” and all similar such phrases shall not include (x) any shareholder of
Vornado Realty Trust, (y) any holder of a direct or indirect interest in a
publicly traded company whose shares are listed and traded on a United States
national stock exchange, or (z) any limited partner, unit holder or shareholder
owning an interest of five percent (5%) or less in Vornado Realty LP or the
holder of any direct or indirect interest in Vornado Realty LP.

29.36.2 Compliance with Laws. Landlord covenants and agrees (a) to comply with
all requirements of law relating to money laundering, anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect, (b) to immediately
notify Tenant in writing if any of the representations, warranties or covenants
set forth in this paragraph or the preceding Section are known to Landlord to no
longer be true or to have been breached or if Landlord has a reasonable basis to
believe that they may no longer be true or have been breached, (c) not to use
funds from any “Prohibited Person” (as such term is defined in the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism) to make any payment due to
Tenant under the Lease, as amended, and (d) at the request of Tenant, to provide
such information as may be reasonably requested by Tenant to determine
Landlord’s compliance with the terms hereof.

29.36.3 Event of Default; Indemnity. Landlord hereby acknowledges and agrees
that Landlord’s inclusion on the List at any time during the term of the Lease,
as amended, shall be an default under this Lease. Landlord shall indemnify and
hold Tenant harmless and against from all losses, damages, liabilities, cost and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) that are incurred by Tenant and/or its affiliate that derive from a
claim made by a third party against Tenant and/or its affiliates arising or
alleged to arise from a misrepresentation made by Landlord hereunder or a breach
of any covenant to be performed by Landlord under this Section 29.36.

29.36.4 Documentation. Landlord shall provide reasonable documentary and other
evidence of Landlord’s identity and ownership as may be reasonably requested by
Tenant at any time to enable Tenant to verify Landlord’s identity or to comply
with any legal request.

[signature page to follow]

 

(44)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:       TENANT: VNO PATSON SACRAMENTO LP,       OPENTV, INC. a Delaware
limited partnership       a Delaware Corporation By:    VNO Patson LLC,      
By:   

/s/    Nigel W. Bennett

   its managing member       Its:    Chief Executive Officer    By:    Vornado
Realty LP,       By:   

/s/    Shum Mukherjee

      its sole member       Its:    Chief Financial Officer       By:    Vornado
Realty Trust,                   its general partner                   By:   

/s/    David Greenbaum

                  Its:    President, NY Office Division         

 

(45)